Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 1 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ




           ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                         èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 2 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                  î




           ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                         èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 3 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                  í




           ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                         èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 4 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                  ì




           ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                         èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 5 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                  ë




           ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                         èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 6 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                  ê




           ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                         èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
  Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 7 of 209


    Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
    ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                  é

i ïi i ¬ ¸· ­ · ­ ¬ ¸» ¼»°±­· ¬ · ±² ±º
i îi i ¼»º »²­»ó ® »¬ ¿· ²»¼ »¨°»® ¬ Ô¿²» Ê¿²× ²¹»²
i íi i ©¸· ½¸ · ­ ¾»· ²¹ ¬ ¿µ»² ¾§ ¬ ¸» °´ ¿· ²¬ · º º
i ìi i · ² ¬ ¸» ½¿­» ±º Ó· ½¸¿»´ Ö¿½±¾
i ëi i Ý¿­¬ ´ »ó Ú±­¬ »® ª»® ­«­ Ý· ²¬ ¿­ Ý±® °±® ¿¬ · ±²
i êi i Ò±ò î ¿²¼ Ý· ²¬ ¿­ Ý±® °±® ¿¬ » Í»® ª· ½»­ô
i éi i × ²½±® °±® ¿¬ »¼ô Ý· ª· ´ ß½¬ · ±² Ò«³¾»®
i èi i ìæ ïçó ÝÊó ïíç ÎÍÞ ÝÔÎ °«® ­«¿²¬ ¬ ± ²±¬ · ½»
i çi i ¿²¼ ¿¹® »»³»²¬ ±º ½±«²­»´ ò i Ì¸· ­
ïði i ¼»°±­· ¬ · ±² ¬ ±¼¿§ · ­ ¾»· ²¹ ¬ ¿µ»²
ïïi i ® »³±¬ »´ § ¾§ Æ±±³ °«® ­«¿²¬ ¬ ± ¬ ¸»
ïîi i ½«® ® »²¬ ÝÑÊ× Üó ïç °¿²¼»³· ½ô ¿¹® »»³»²¬ ±º
ïíi i ½±«²­»´ ¿²¼ ¼· ® »½¬ · ±² ±º ¬ ¸» Ý±«® ¬ ò
ïìi i Ì¸· ­ ¼»°±­· ¬ · ±² · ­ ¾»· ²¹ ¬ ¿µ»² º ±® ¬ ¸»
ïëi i °«® °±­»­ ±º ¼· ­½±ª»® §ô
ïêi i ½® ±­­ó »¨¿³· ²¿¬ · ±² ¿²¼ ¿´ ´ ±¬ ¸»®
ïéi i °«® °±­»­ °»® ³· ¬ ¬ »¼ «²¼»® ¬ ¸» Ú»¼»® ¿´
ïèi i Î«´ »­ ±º Ý· ª· ´ Ð® ±½»¼«® » ¿²¼ ¿°°´ · ½¿¾´ »
ïçi i º »¼»® ¿´ ´ ¿©ò
îði i i i i Ó® ò Ê¿²× ²¹»²ô §±« ¸¿ª» ¿ ® · ¹¸¬ ¬ ±
îïi i ® »¿¼ ¿²¼ ­· ¹² §±«® ¼»°±­· ¬ · ±² · º §±«
îîi i ½¸±±­» ¬ ± ¼± ­± ©¸»¬ ¸»® ó ó §±« µ²±©ô
îíi i É· ´ ´ ô ¼± §±« ©¿²¬ ¸· ³ ¬ ± ® »¿¼ ¿²¼ ­· ¹²
îìi i ±® ¼±»­ ¸» ©· ­¸ ¬ ± ® »¿¼ ¿²¼ ­· ¹²á
îëi i i i i ÓÎò ÓßÒÒæ i Ç»­ô × ¼±å × ¬ §°· ½¿´ ´ §

             ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                           èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
  Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 8 of 209


     Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
     ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 è

i ïi i ® »¯«»­¬ ¬ ± ® »¿¼ ¿²¼ ­· ¹²ò
i îi i i i i ÓÎò ÜßÊ× Íæ i Ê»® § ¹±±¼ò i Ì¸¿²µ §±«ô
i íi i ­· ® ò
i ìi i i i i i ø É¸»® »«°±²ô ¬ ¸» ©· ¬ ²»­­ »¨°® »­­´ §
i ëi i i i i i ® »­»® ª»¼ ¬ ¸» ® · ¹¸¬ ¬ ± ® »¿¼ ¿²¼ ­· ¹²
i êi i i i i i ¬ ¸» ¼»°±­· ¬ · ±² ¬ ® ¿²­½® · °¬ ò ÷
i éi i i i i ÓÎò ÜßÊ× Íæ i × °® ±°±­» ¬ ¸¿¬ ¿´ ´
i èi i ±¾¶ »½¬ · ±²­ »¨½»°¬ ¬ ± ¬ ¸» º ±® ³ ±º ¬ ¸»
i çi i ¯«»­¬ · ±² ¿²¼ ® »­°±²­· ª»²»­­ ±º ¬ ¸»
ïði i ¿²­©»® ¿® » ® »­»® ª»¼ «²¬ · ´ ¬ ® · ¿´ ô
ïïi i °® »¬ ® · ¿´ ½±²º »® »²½» ±® º · ® ­¬ «­» ±º ¬ ¸»
ïîi i ¼»°±­· ¬ · ±²ò i × ­ ¬ ¸¿¬ ¿½½»°¬ ¿¾´ »ô É· ´ ´ á
ïíi i i i i ÓÎò ÓßÒÒæ i Ç»­ô ¬ ¸¿¬ ù ­ ¿½½»°¬ ¿¾´ »ò
ïìi i i i i ÓÎò ÜßÊ× Íæ i ß´ ´ ® · ¹¸¬ ò
ïëi i i i i ÓÎò ÓßÒÒæ i ß²¼ô Ý´ ¿§ô ¾»º ±® » ©»
ïêi i ¹»¬ ¹±· ²¹ô ´ »¬ ù ­ ¶ «­¬ °«¬ ±² ¬ ¸» ® »½±® ¼
ïéi i ©¸± ¿´ ´ · ­ °® »­»²¬ º ±® ¬ ¸» °¿® ¬ · »­ò
ïèi i × ù ³ É· ´ ´ Ó¿²² ¸»® » º ±® ¬ ¸» ¼»º »²¼¿²¬ ­ò
ïçi i i i i ÓÎò ÜßÊ× Íæ i Ñµ¿§ò i É»´ ´ ô × ù ³ Ý´ ¿§
îði i Ü¿ª· ­ò i × ù ³ · ² ¬ ¸» ½±²º »® »²½» ® ±±³
îïi i ® · ¹¸¬ ²±© ©· ¬ ¸ Ð»¬ »® Î«¼»² ©¸±ù ­
îîi i ¿­­· ­¬ · ²¹ ³» ©· ¬ ¸ ¬ ¸» ¼»°±­· ¬ · ±² ¬ ±¼¿§ô
îíi i ¿²¼ Ø±©¿® ¼ Í°· ª¿ · ­ · ² ¸· ­ ±º º · ½»ô ¿²¼
îìi i Ó¿® § Ø¿­¸»³· · ­ · ² ¸»® ±º º · ½»ò
îëi i i i i ÓÎò ÓßÒÒæ i Ê»® § ¹±±¼ò i Ì¸¿²µ §±«ò

                ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                              èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 9 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                  ç




           ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                         èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 10 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ïð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 11 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ïï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 12 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ïî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 13 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ïí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 14 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ïì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 15 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ïë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 16 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ïê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 17 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ïé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 18 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ïè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 19 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ïç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 20 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 îð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 21 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 îï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 22 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 îî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 23 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 îí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 24 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 îì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 25 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 îë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 26 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 îê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 27 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 îé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 28 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 îè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 29 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 îç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 30 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 íð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 31 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 íï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 32 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 íî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 33 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 íí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 34 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 íì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 35 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 íë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 36 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 íê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 37 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 íé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 38 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 íè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 39 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 íç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 40 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ìð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 41 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ìï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 42 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ìî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 43 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ìí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 44 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ìì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 45 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ìë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 46 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ìê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 47 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ìé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 48 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ìè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 49 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ìç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 50 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ëð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 51 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ëï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 52 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ëî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 53 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ëí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 54 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ëì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 55 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ëë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 56 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ëê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 57 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ëé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 58 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ëè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 59 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 ëç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 60 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 êð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 61 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 êï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 62 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 êî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 63 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 êí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 64 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 êì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 65 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 êë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 66 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 êê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 67 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 êé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 68 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 êè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 69 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 êç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 70 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 éð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 71 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 éï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 72 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 éî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 73 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 éí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 74 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 éì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 75 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 éë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 76 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 éê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 77 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 éé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 78 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 éè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 79 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 éç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 80 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 èð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 81 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 èï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 82 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 èî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 83 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 èí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 84 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 èì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 85 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 èë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 86 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 èê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 87 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 èé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 88 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 èè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 89 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 èç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 90 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 çð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 91 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 çï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 92 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 çî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 93 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 çí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 94 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 çì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 95 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 çë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 96 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 çê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 97 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 çé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 98 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 çè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 99 of 209


  Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
  ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                                 çç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³          ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 100 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïðð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 101 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïðï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 102 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïðî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 103 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïðí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 104 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïðì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 105 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïðë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 106 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïðê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 107 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïðé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 108 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïðè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 109 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïðç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 110 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïïð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 111 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïïï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 112 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïïî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 113 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïïí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 114 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïïì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 115 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïïë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 116 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïïê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 117 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïïé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 118 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïïè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 119 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïïç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 120 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïîð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 121 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïîï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 122 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïîî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 123 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïîí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 124 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïîì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 125 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïîë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 126 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïîê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 127 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïîé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 128 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïîè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 129 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïîç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 130 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïíð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 131 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïíï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 132 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïíî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 133 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïíí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 134 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïíì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 135 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïíë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 136 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïíê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 137 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïíé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 138 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïíè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 139 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïíç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 140 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïìð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 141 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïìï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 142 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïìî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 143 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïìí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 144 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïìì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 145 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïìë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 146 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïìê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 147 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïìé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 148 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïìè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 149 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïìç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 150 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïëð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 151 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïëï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 152 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïëî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 153 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïëí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 154 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïëì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 155 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïëë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 156 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïëê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 157 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïëé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 158 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïëè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 159 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïëç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 160 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïêð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 161 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïêï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 162 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïêî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 163 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïêí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 164 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïêì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 165 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïêë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 166 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïêê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 167 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïêé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 168 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïêè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 169 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïêç




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 170 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïéð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 171 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïéï




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 172 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïéî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 173 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïéí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 174 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïéì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 175 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïéë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 176 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïéê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 177 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïéé




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 178 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïéè




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³       ÇÊ»® ïº
 Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 179 of 209


    Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
    ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïéç

i ïi i i i i i i ÓÎò ÜßÊ× Íæ i Ì¸¿²µ §±« ª»® § ³«½¸ò
i îi i i i × ©±«´ ¼ ¿­µ §±« ©¸»² §±« ¹»¬ ¬ ¸»
i íi i i i ±°°±® ¬ «²· ¬ §ô °´ »¿­» °® ±ª· ¼» ½±«²­»´
i ìi i i i ©· ¬ ¸ §±«® «°¼¿¬ »¼ ¾· ´ ´ · ²¹ ­± ¸» ½¿²
i ëi i i i °¿­­ · ¬ ±²¬ ± ³»ò i ß²¼ º ±® ¬ ¸» ® »½±® ¼ô
i êi i i i ­· ® ô × ©¿­ ²±¬ ¬ ¸® ±©· ²¹ ³§ ¹´ ¿­­»­ ¿¬
i éi i i i §±«ò i × ©¿­²ù ¬ ¬ ¸® ±©· ²¹ ¬ ¸»³ ¿¬ §±«
i èi i i i »· ¬ ¸»® ô É· ´ ´ ò
i çi i i i i i i ÓÎò ÓßÒÒæ i Ú¿· ® »²±«¹¸ò
ïði i i i i i i ÌØÛ É× ÌÒÛÍÍæ i Ì¸¿¬ ­±«²¼­ ¹±±¼ò
ïïi i i i Í±ô É· ´ ´ ô ©¸»² × ²¿ ¹»²»® ¿¬ »­ · ²ª±· ½»­
ïîi i i i · ² ¬ ¸» ²»¨¬ ©»»µ ±® ­± ó ó × ¼±²ù ¬ µ²±©
ïíi i i i ©¸± ¹»¬ ­ ¬ ¸»³ò
ïìi i i i i i i ÓÎò ÓßÒÒæ i Ç»¿¸ô ­¸» «­«¿´ ´ § ­»²¼­
ïëi i i i ¬ ¸»³ ¬ ± Þ· ¿²½¿ô ©¸± · ­ ±® °¿® ¿´ »¹¿´ ô
ïêi i i i ¿²¼ ­¸» ¹· ª»­ · ¬ ¬ ± «­ò
ïéi i i i i i i Ý´ ¿§ô ©¸»² ©» ¹»¬ ¬ ¸» «°¼¿¬ »¼
ïèi i i i · ²ª±· ½»ô ©»ù ´ ´ ­»²¼ · ¬ ¬ ± §±«ò
ïçi i i i i i i ÓÎò ÜßÊ× Íæ i Ñµ¿§ò
îði i i i i i i ÌØÛ É× ÌÒÛÍÍæ i × ù ³ ¸¿°°§ ¬ ± ® »°±® ¬
îïi i i i ¬ ± ¾» ¾´ · ­­º «´ ´ § · ¹²±® ¿²¬ ±º ³±­¬
îîi i i i ¬ ¸· ²¹­ô · ²½±³» ¿²¼ ½±´ ´ »½¬ · ±²ó ® »´ ¿¬ »¼
îíi i i i ±² ³§ ¾«­· ²»­­ò
îìi i ÞÇ ÓÎò ÜßÊ× Íæ
îëi i i i Ïi i Ñµ¿§ò i Ö«­¬ ¿ ½±«°´ » ±º ¾® · »º

              ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                            èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³      ÇÊ»® ïº
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 180 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïèð




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³
 Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 181 of 209


     Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
     ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                              ïèï

i ïi i i ø ÎÛÍÛÎÊÛÜ Í× ÙÒßÌËÎÛò ÷
i îi i ø Ì¸»® »«°±²ô ¬ ¸» ª· ¼»±® »½±® ¼»® ©¿­
i íi i ¬ «® ²»¼ ±º º ¿¬ ¿°°® ±¨· ³¿¬ »´ §
i ìi i íæ íç °ò ³ò ÷
i ëi i ø É¸»® »«°±²ô ¬ ¸» ª· ¼»±¬ ¿°»¼
i êi i ¼»°±­· ¬ · ±² ±º Ô¿²» Ê¿²× ²¹»² ª· ¿
i éi i ª· ¼»± ½±²º »® »²½» ©¿­ ½±²½´ «¼»¼ò ÷
iè
iç
ïð
ïï
ïî
ïí
ïì
ïë
ïê
ïé
ïè
ïç
îð
îï
îî
îí
îì
îë

              ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                            èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 182 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïèî




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 183 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïèí




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 184 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïèì




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 185 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïèë




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 186 of 209


   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ                               ïèê




            ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                          èððóéçïóïïðð    ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 187 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ            ïèé×²¼»¨æ üïëððŠèó
                              ïðó êíæïì                 îðïì ëêæì                 íæðð ïîæïç
          Û¨¸·¾·¬­
                              ïðð ïððæè ïîçæïí          îðïë êèæîì éçæí èçæç      íæðï ïëêæïì
    ÛÈóï ìæí ïïæïëôïêôïéôîð   ïðí êéæîð                 îðïê ïîèæë                íæîë ïééæç
    ÛÈóî ìæë ïîæí ïíæïçôîï    ïï ïêæïê ïêëæïíôïë        îðïè çæïð éìæîì ïíèæïî    íæíì ïééæïí
                                                         ïììæîî
    ÛÈóí ìæé ïíæîë ïìæê       ïïóíçðòë èîæí
     îðæïî                                              îðîð ïîæêôéôîð ïêæïê                   ì
                              ïïé ïéíæîë ïéèæîí
                                                         ïéæçôïì ïèæí ïçæïí
    ÛÈóì ìæè îéæîîôîí         ïî ïëéæê                   îìæïë íçæç ìïæé éïæïê    ì îéæîîôîí ïíçæïè
     ïíçæïè
                              ïîð ïéíæîë ïéìæî          îï îìæïí                  ìð êðæîì
    ÛÈóë ìæïð íéæíôïì          ïéèæîí
                                                        îî ìðæîð                  ìç ïïïæïé
    ÛÈóê ìæïï íèæí íçæíôì     ïí ìîæïî èïæïì ïðíæîì
     êëæê ïîðæîð ïêëæïî                                 îí íçæîî êêæîì            ìæïçóÝÊóïíç éæè
                               ïêëæïé ïêçæîðôîì
    ÛÈóé ìæïî ïðïæîðôîï                                 îì îêæê
                              ïíì ïêíæîì
                                                        îì¬¸ ïëæîì ïêæïìôîð                    ë
    ÛÈóè ìæïí èëæîð èçæîë     ïì ïèæíôë íçæç ìïæé
                                                         îïæïð
    ÛÈóç ìæïì èçæîë çðæïôì     éïæïê èðæîï ïðíæîì
                                                                                  ë íéæíôïì
                               ïêçæîì                   îë ïêëæïê
    ÛÈóïð ìæïê                                                                    ëð éðæïé
                              ïì¬¸ îìæè îèæïè ìîæîí     îê îëæîí îêæí íçæîî
    ÛÈóïï ìæïé                 ìíæîôêôç éîæéôîì ïðéæé    ìðæîì êêæîï éìæïí        ëí íèæïê
    ÛÈóïî ìæïç                 ïéïæïì                    ïéïæï ïéìæîí
                                                                                  ëê íèæïé
    ÛÈóïí ëæì                 ïë îðæïè ïíèæë ïêîæîíô    îêôððð êíæïì çïæïç
                                                                                  ëêð îëæïìôïé îêæïï
                               îì
    ÛÈóïì ëæë                                           îè ïîæïç ïìæìôç ïîîæïç     ïéèæî
                              ïê îîæê ïêîæîí ïêìæïé
    ÛÈóïë ëæé                                           îèó°¿¹» îðæïï îëæï
                              ïêè èëæïé çèæè                                                   ê
    ÛÈóïê ëæè ïêìæïé                                    îæìï ïëêæïð
                              ïé ïêïæïð
                                                                                  ê çæïð íèæí íçæì êëæê
                  ü           ïç êéæïê                              í              éìæîì ïîðæîð ïíèæïî
                              ïçôíîïòèë îêæè                                       ïììæîî ïêëæïî
    üïëðð ïëæç                                          í ïíæîë ïìæê îðæïî        êë ëðæì ëéæïê
                              ïçèç ëéæì
    üïçôíîïòèë ïéæïë                                    íòçð éçæç                 êé çèæè
                              ïæîë ïðïæïï
    üîôððð ïëæïìôïë                                     íð ìçæîì êðæîì ïðéæîð     ê¬¸ éèæë èìæïè
                              ïæíï ïðïæïë                ïðèæì ïïéæçôïí
    üíìë ïëæç
                              ï­¬ ïëæïê                 íð¬¸ îèæé                              é
                  ø                                     íï­¬ îîæïç îíæëôïê îìæé
                                          î                                       é ïéæçôïì ïçæïí îìæïë
                                                        íìë ïëæïé
    ø¿÷øï÷ éêæé                                                                    ïðïæîðôîï
                              î éæê ïîæí ïíæïçôîï       íèð ïïïæïè
                               éìæïç éëæîí ïðíæïì                                 é¬¸ ïéæïè ïèæë îëæìôëô
                  ï                                     íèí ïêïæîî ïêîæê           îï
                              îð ïïéæïí
                                                        íçð éëæïí
    ï ïïæïëôïéôîð ïîæêôé      îððð èèæîï                                                       è
                                                        íçðòðí éêæé
     ïèæï ïíîæîì ïíìæïè
                              îððî íïæîï ëëæïë ëéæì
                                                        íçðòí éëæéôïð çìæïêôïç    è êéæîï èëæïçôîð èçæîë
    ïôðíç ïêìæì                ëèæïð
                                                        íçðòëð ïííæî               ïêëæïé
    ïð ïîìæëôé ïêìæç          îðïí ïîèæé
                                                        íçë ïëæïé                 èó ïðëæì



                        ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                      èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 188 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ         ïèè×²¼»¨æ çŠ¿°°®±¿½¸
                           ¿½½®»¼·¬»¼ ëìæïðôïî        ¿ºº»½¬»¼ ïéìæì            ¿²¬·½·°¿¬» ïïçæïè
                ç
                           ¿½½«³«´¿¬·ª» îëæî          ¿ºº»½¬­ êçæïì             ¿²§¾±¼§ù­ ïêîæïî
    ç èçæîë çðæïôì         ¿½½«®¿¬» çæîï              ¿ºº·´·¿¬» ïíçæè           ¿°±´±¹·»­ îîæï
    çôððð ïðëæì            ¿½®±²§³ ëéæîî êðæïë        ¿º®¿·¼ ììæîë              ¿°±´±¹·¦» ïíæïè éîæîë
                                                                                 èðæèôïð ïêíæê
    çð ïîìæìôïë ïëêæïç     ß½¬·±² éæé                 ¿º¬»®²±±² ïìæê ïíçæç
     ïêíæïê ïêìæè                                                               ¿°°¿®»²¬´§ îëæîð
                           ¿½¬·±²­ ïêíæïï             ¿¹»²½·»­ êïæïï
                                                                                 îèæïè ççæïç ïïïæç
    çð­ ëéæê               ¿½¬·ª»´§ êïæîï             ¿¹»²¬ ëéæî
                                                                                ¿°°»¿®»¼ íëæïï éëæï
    çî ïëêæîï              ¿½¬·ª·¬§ ïíçæïï            ¿¹®»» ïéæïí ïèæè ìïæê
                                                                                ¿°°»¿®­ ïëæîí ïéæïê
    çí ïéíæîï ïéèæéôïð                                 ìèæîí ëîæïð ëíæî ëéæïï
                           ¿½¬«¿´ ëèæè êïæïê                                     ïçæì íéæê ìðæïð
                                                       êèæïéôîî éëæïéôïç
    çê ïéíæîïôîí ïéìæîë     ïðìæîí
                                                       éêæïìôïêôïéôîðôîïôîí     ¿°°´¿«¼»¼ ççæëôïð
     ïéèæéôïð              ¿¼¼·¬·±² ïëéæïç             èçæïí çïæç çîæîì çëæè
                                                                                ¿°°´·½¿¾·´·¬§ êçæîîôîì
    çæðð ïéèæïêôïé                                     ççæîì ïððæïé ïïðæê
                           ¿¼¼·¬·±²¿´ ïèæîï ïçæîí      ïïïæí ïïêæïéôîð ïîìæïç
                                                                                 éëæéôïï çìæïê ïííæïì
                            éîæïéôïç ïííæîð ïëïæîî                               ïëïæèôïí
                                                       ïîëæîì ïíîæïë ïìçæë
                ß          ß¼¼·¬·±²¿´´§ ïëðæç          ïëëæïíôïé ïêëæîî ïêêæï   ¿°°´·½¿¾´» éæïè éêæç
                            ïêèæïï                     ïéèæè                     çîæï ïïìæë ïîïæï ïíïæè
    ßóððï íçæïç ìðæïì                                                            ïíëæïç ïíéæïð ïëéæîî
                           ¿¼¼®»­­ ïðéæïë             ¿¹®»»·²¹ çéæïð ïïîæïë
                                                                                 ïëèæïôïî
    ßóîí ìðæç
                           ¿¼¼®»­­»¼ ïðêæïê           ¿¹®»»³»²¬ éæçôïî
                                                                                ¿°°´·½¿¬·±² ìèæïç
    ¿ò³ò ïéèæïêôïé                                     ïêæïë ïîìæïì ïéîæîî
                           ¿¼»¯«¿¬» îîæîí êèæê                                   çéæïì ïîðæç ïíìæç
    ¿¾·¼» ïíïæîð            éçæé ïîðæí ïéëæé          ¿¸»¿¼ íèæè
                                                                                ¿°°´·»¼ éìæè ïïîæîí
    ¿¾·¼·²¹ ïêðæîì         ¿¼»¯«¿¬»´§ èëæç            ¿·¼ ïéðæïç ïéíæê ïéëæîð    ïîïæïé ïîíæç ïìëæï
    ¿¾·´·¬§ ïðæîì ïêëæì    ¿¼¸»®» ïêïæïï              ¿·³ ëéæîí                 ¿°°´·»­ êíæïë ïðíæïð
                                                                                 ïïçæç ïìëæí ïêðæì
    ¿¾­»²½» ïêîæïè         ¿¼³·²·­¬®¿¬·±² íðæïî       ß´¿¾¿³¿ îïæïêôïé îîæî
                            ëëæé ëéæíôïí êïæïð çïæë    ííæîë íìæîôêôé êïæîôîë   ¿°°´§ êíæì éïæé éìæêôç
    ¿¾­»²¬ éèæï ïëìæïé
                                                       êîæè êíæïïôïçôîî ïíîæí    éëæïì èïæîôë èêæïìôïêô
     ïëëæé                 ß¼³·²·­¬®¿¬·±²ù­ ëéæè                                 îë èéæïôïê çîæïí çíæïë
                                                      ß´¿¾¿³¿ù­ êîæïé
    ß¾­±´«¬»´§ íèæèôîì     ¿¼³·¬­ ïêêæë                                          çëæïî çêæî çéæïî
     êìæç ïðïæê                                       ß´¿¾¿³¿ó¾¿­»¼ êîæî         ïðëæïêôïèôîî ïðçæîð
                           ¿¼±°¬ èêæïðôïêôïçôîì                                  ïïíæïç ïïëæî ïîêæíôìô
    ¿½½»°¬ îîæï             èéæïë çéæïî ïïîæïè        ¿´½±¸±´ ëëæîð ëêæéôïì      îí ïîçæîí ïííæì ïíëæîï
                            ïëéæîï ïëèæïð ïéîæîì                                 ïíêæíôèôïë ïíéæïëôïçô
    ¿½½»°¬¿¾´» èæïîôïí                                ¿´´·¿²½» êïæìôéôè
                           ¿¼±°¬»¼ êïæïï êîæïð                                   îì ïììæîì ïìëæê ïìéæïï
    ¿½½»°¬»¼ ìêæïì ëîæïï                              ¿´´±©»¼ çëæïðôïîôïê        ïëéæïðôïí ïëèæîì
                            èêæë çðæïî ïðîæïé
                                                       çêæïé ïëèæè               ïêïæïôîôîë ïêîæï
    ¿½½»°¬·²¹ ïîèæï         ïïîæì ïïêæèôïíôïè
                            ïïéæï ïîçæîì ïëèæïì       ¿³»²¼ ìïæïè                ïêíæïî ïêêæî ïêçæïí
    ¿½½»­­ îïæî                                                                  ïéîæîì ïéëæïè
                           ¿¼±°¬·²¹ èéæìôïëôîð        ¿³»²¼»¼ ïîæî ïëðæîð
    ¿½½·¼»²¬ ìêæí ïíèæïî                                                        ¿°°´§·²¹ çíæïï çèæïè
                            çðæîë ççæï ïðîæí
     ïììæîî ïêêæé                                     ¿³±«²¬ ïéæïìôïéôîð         ïîêæë ïíéæë ïìêæìôïé
                           ¿¼±°¬·±² çéæïí ïëéæîí       îêæè êðæîð ïïðæîî         ïìèæí ïëèæîí
    ¿½½±³°¿²·»¼ ïêæì
                            ïéëæì                      ïïîæï
    ¿½½±³°´·­¸ ïíïæïç                                                           ¿°°®·­»¼ ïéìæïç
                           ¿¼±°¬­ ççæïë               ¿²¿´§­·­ ïîíæïë ïêëæîë
    ¿½½±«²¬¿²¬ ëìæïê                                                            ¿°°®±¿½¸ îçæîï ìèæïê
                           ¿¼ª¿²½» ïéæë               ¿²¿´§¦» ïîíæîð             ëîæïì éìæí èêæïé
    ¿½½±«²¬·²¹ îéæïì                                                             ïïëæîï ïìëæîî ïìêæë
                           ¿¼ª·½» îçæî íîæí           ¿²²»¨»¼ ïîæïè
     ëìæéôîð                                                                     ïëíæïì ïêïæîí ïêêæîð
                           ¿ºº»½¬ ïðèæïð              ¿²­©»®­ èëæë               ïêéæç



                      ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                    èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 189 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ    ïèç×²¼»¨æ ¿°°®±¿½¸»­ŠÝóêé
    ¿°°®±¿½¸»­ ïêéæì          ¿¬¬¿½¸³»²¬ îîæè             çíæë ïðíæîí ïïéæèôïð      ¾±¿®¼ ëîæê çëæè ïêïæí
                                                          ïìëæï ïëïæïì ïêìæïð        ïéîæîí
    ¿°°®±¿½¸·²¹ éðæïé         ¿¬¬»²¼ ïîëæïê
                                                          ïêêæîî
     ïêéæîë                                                                         Þ±¾ ëìæîôíôëôêôïðôïïôïè
                              ¿¬¬±®²»§ îðæîë îëæïï
                                                         ¾¿­»´·²» êïæïî éíæèôïï
    ¿°°®±°®·¿¬»´§ ííæïð                                                             ¾±²«­ ïíèæîì
                              ¿¬¬±®²»§­ êðæé êçæïê
                                                         ¾¿­·½¿´´§ êîæïí ïðíæì
    ¿°°®±¨·³¿¬»´§ ëðæì                                                              Þ±±²» ïëæîì ïêæêôçôïêô
                              ¿«¼·± çæïé
     êéæç ïðïæïðôïë ïëêæçô                               ¾¿­·­ ïèæïë îêæïì           îï îðæïìôîë îèæïð îçæï
     ïì ïééæèôïí              ßËÜ×ÑóÊ×ÜÛÑ ïðïæé           ëîæîî ëëæí ëêæê êèæïî      íêæì íçæëôïé êêæèôïî
                               ïðìæé ïééæë                éìæîì çèæïê ïêðæïë         ïéîæïð
    ß°®·´ çæïð éìæîí éèæë
                                                          ïéìæîî
     èìæïè ïíèæïî ïììæîî      ß«¹«­¬ ïîæïç ïéæçôïìô                                 Þ±±²»ù­ îðæïêôîï
                               ïè ïèæíôë ïçæïí îìæèôïë   ¾¿¬¸®±±³ ïðïæì
    ¿°¬·¬«¼» ïïðæîî                                                                 Þ±±¬¸ êëæïêôîí
                               îëæìôëôîï îêæïê îèæïè
                                                         ÞÞ íêæê
    ¿®»¿ ïèðæí                 íçæè ìïæé ìîæîì ìíæîôëô                              ¾±®²» ëëæè
                               ç éïæïê éîæéôîì ïðéæé     Þ»¿½¸ îïæïêôïé
    ¿®·­»­ çæè                                                                      ¾±¬ ïèðæïç
                               ïéïæïì
                                                         ¾»¿® êéæîí êèæé
    ¿®®¿²¹·²¹ íéæïê ëêæè                                                            ¾±¬¬±³ ïçæïì íêæê
                              ß«¹«­¬¿ çæïï
                                                         ¾»¿¬ ïðïæïôïè               íçæïè ìðæé ïëèæîî
    ¿®®»­¬»¼ ïèðæïë
                              ¿«¬¸±®»¼ éïæïê                                         ïêïæç ïêëæïë
                                                         ¾»¿¬»² ïððæîë
    ¿®®·ª»¼ îìæïð
                              ß«¬¸±®·¦»¼ èëæïê                                      ¾±«²¼ ççæîë ïððæïè
                                                         ¾»¹ íïæç
    ¿®¬·½«´¿¬» ïðéæç                                                                 ïíðæîð
                              ¿«¬±³¿¬·½¿´´§ ïêèæîð
                                                         ¾»¹¿² ïéìæîð
    ¿®¬·½«´¿¬»¼ îìæïï                                                               ¾®¿²¼ ìêæîë
                              ¿«¬±³±¾·´» çæç
                                                         ¾»¸¿´º íïæë ççæîð
    ß­¸´»§ ììæïé                                                                    ¾®»¿µ ïïæé îðæí êìæèô
                              ¿ª»®¿¹» ïêíæîð
                                                         ¾»´´ ììæïè èëæïè            ïðôîî çðæîï ïðïæëôïï
    ¿­­»³¾´» ìðæîî
                              ¿©¿®» íîæïï ìíæïî                                      ïëêæïð ïééæíôç
                                                         ¾»²»º·¬ çèæîï
    ¿­­»³¾´»¼ îçæè             ìçæçôïê ëðæïï ééæïì
                                                                                    ¾®±¿¼»® ïëìæîð ïéíæïë
                               ïîèæïð ïëîæîì ïêçæíôì     ¾»²»º·¬·²¹ èìæïë
    ¿­­»³¾´»­ íçæïì            ïèðæïî                                               ¾®±µ»®ñ­¸·°°»® éðæç
                                                         Þ»¬¸ ïëæîì îðæîë îîæîî
    ¿­­·¹²»¼ ïïìæê ïîïæî                                                            Þ®±²±©­µ· ìëæï
                                                          îèæç êêæïî
     ïîëæïè ïîçæîï ïëïæîï
                                          Þ
     ïëçæè                                               Þ»¬¸»¿ù­ ìëæïî             Þ®§­±² îðæîï
    ¿­­·¹²·²¹ ïëçæïê          Þ¿½¸»´±® ëìæïç             Þ·¿²½¿ îðæîï îîæé          ¾«·´¼·²¹ ïîçæïë ïíïæï
                                                          îìæïê îëæîï ïéçæïë
    ¿­­·­¬¿²¬­ îìæïç          ¾¿½µ ïíæïì ïçæïï îïæê                                 ¾«·´¬ ïêìæîì
                               îèæïð íêæï ìðæï ìïæî      ¾·¹ ïïéæïì
    ¿­­·­¬·²¹ èæîî                                                                  ¾«´´»¬ ïëïæïç ïëèæîë
                               êëæìôê èîæïé èíæîí        ¾·´´ ïèæìôé îêæïìôïëôïê     ïëçæêôç
    ¿­­±½·¿¬»­ êïæîî           èìæîð ïðïæïèôîð ïðìæïô     ïéèæì
                               ëôïìôïè ïïèæëôïë                                     Þ«®µ» ííæîî íìæîî
    ¿­­±½·¿¬·±² êðæêôïé
                               ïîðæïçôîðôîï ïîèæïí       ¾·´´»¼ ïéæïëôïçôîï ïèæéô
     êïæíôïë êîæïôîôé                                                               ¾«­·²»­­ ïïæïî ïìæïì
                               ïíðæê ïìðæîì ïììæî         îî ïééæîë ïéèæî
                                                                                     íìæïê ëèæïéôïèôîï
    ¿­­±½·¿¬·±²­ ëçæïìôîí      ïêëæìôïïôïîôïë ïêçæïç
                                                         ¾·´´·²¹ îìæîë ïéçæì         ëçæïï èïæè èìæïì
     êîæîî
                              ¾¿½µ»¼ ïîçæïë ïíïæï                                    ïíéæîì ïëðæîî ïéðæïèô
                                                         ¾·¬ ïîæîí ëíæîë êëæé        ïç ïéíæéôïì ïéëæîï
    ¿­­«³» çæïç ïïæï
                              ¾¿½µ¹®±«²¼ ìêæì ëìæï        êèæïí éïæïí èðæç çìæïî
     ïìæîï ïéæîî ëçæîì êðæì                                                          ïéçæîí
                               ïèðæï                      ïëîæïê ïëêæì ïêìæí
     çïæè ïíðæéôïç ïëêæïè
                                                                                    ¾«§ ïíêæê ïìëæïë
     ïéíæïë                   ¾¿¼ ìéæïé                  ¾´·­­º«´´§ ïéçæîï
    ¿­­«³·²¹ ïðæî êðæïð       ¾¿­» èïæì ïîêæîð           ¾´±±¼ ïèðæî                           Ý
     ïîïæé ïìíæë ïìëæîð        ïíïæîë ïëðæïì ïëéæïì
                                                         ¾´«®¾ îêæïç
     ïìèæîí ïéîæç              ïéîæî
                                                         ¾´«®­ ïëðæé ïêèæè          Ýóïêè çðæî ïëèæïì
    ¿¬¬¿½¸»¼ îðæîì îîæç       ¾¿­»¼ îìæì îçæïê íìæêô
     îìæîï                     é íêæîî ìïæïç êéæïè
                                                                                    Ýóêé èëæïîôîï ïëèæïì



                        ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                      èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 190 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ       ïçð×²¼»¨æ ½¿´»²¼¿®Š½´»¿®
    ½¿´»²¼¿® îêæîë             ½¿®®§ ïîìæç                 èôïè çêæïëôïè çéæë       Ý·²¬¿­ éæëôê çæë íîæïð
                                                           ïïïæîë ïïîæïíôïì          ìîæê éìæêôïèôïç éëæïéô
    ½¿´´ ïìæîì ïçæè íèæïî      ½¿®®§·²¹ ééæïç ïíêæïè
                                                           ïîíæïéôîîôîë ïîìæëôçô     îí éêæïì ééæïëôîï
     íçæïï ëîæïí éçæì
                               ½¿®ª»¼ çéæîð                ïîôîð ïîëæîí ïîéæî        éçæïîôîïôîî èìæïç
     ïïíæïê ïïëæë ïïêæîí
                                                           ïíðæé ïíîæî ïííæîë        èëæîì èêæëôïð èéæïç
     ïëìæïíôïê ïëëæê           ½¿­» éæì çæè ïëæîôé
                                                           ïëìæïíôïéôîî ïëëæîôé      çðæïî çîæîì çíæïì
     ïééæïçôîï ïéèæïêôïè        ïêæéôïð ïéæïë ïèæíôçôïî
                                                           ïêðæé ïêïæîïôîì ïêìæïô    çëæïç çêæîôîð çéæîôêôîë
                                ïçæèôç îïæïïôîë îîæîì
    ½¿´´»¼ ïìæîî îîæè                                      êôïð ïêëæïè ïêçæïí        ççæïôçôïìôïé ïðîæíôïé
                                îíæèôïé îëæïç îéæí
     ïêìæîð                                                ïéëæïç                    ïðíæïîôïì ïðçæîôîë
                                îèæïê îçæïî íëæïôïê
                                                                                     ïïðæê ïïïæì ïïîæìôïèô
    ½¿´´·²¹ èéæîï               ìîæïíôïè ìíæïôïïôîîôîì    ÝÜÔóÎÛÏË×Î×ÒÙ
                                                                                     îì ïïíæêôé ïïèæîð
                                ììæîï ìëæîï ìêæèôïì        ïêîæïë
    ½¿´´­ çæîí                                                                       ïîïæé ïîëæéôè ïîêæïë
                                ëðæïë ëéæïë êëæïê êêæëô
                                                          ÝÜÔÍ ìéæîð ïëèæêôé         ïîéæîì ïîèæçôïçôîî
    Ý¿²¼¿½» íéæë                éôïéôîî êèæçôïêôïç
                                                                                     ïîçæìôëôîìôîë ïíðæïôîðô
                                êçæîôïð éïæïé éîæê        ½»²¬®¿´ ïéèæïè             îî ïíëæê ïíèæç ïìíæîìô
    ½¿²¼·¼ éèæî ïëçæîë          éíæêôïè éìæéôïêôîë éëæí
                                                          ½»®¬·º·»¼ ìèæèôïî          îë ïììæîôëôïç ïìéæîì
    Ý¿°» ííæîí                  èðæïç èîæïî èëæïï
                                                                                     ïìèæè ïëîæïôîë ïëêæïé
                                çíæîî çèæí ïððæì          ÝÚÎ ïïïæïè                 ïëéæè ïëèæïìôïçôîð
    ½¿®» ïðèæîí ïïïæîë          ïðíæîî ïðêæë ïïïæïï
     ïïîæïç ïïíæìôïè ïïìæîô                               ½¸¿²½» ïðæîð ïðêæîï        ïëçæîð ïêíæïêôîïôîì
                                ïïêæï ïîïæç ïîîæïéôïè
     ïë ïïêæçôîí ïîðæîí                                                              ïêêæê ïêéæè ïêçæê
                                ïîçæîì ïíðæïïôïíôîî       ½¸¿²¹» ïëæì êíæè
     ïîîæîî ïîëæì ïîêæïê                                                             ïéêæïôéôîð ïééæïè
                                ïíîæîï ïíëæïïôïìôïé        éîæîí ïððæïî ïïïæï
     ïîéæê ïìêæïé ïêðæíôïí      ïíêæîì ïíèæïè ïìëæî                                 Ý·²¬¿­ù­ èëæï çéæïê
     ïêïæîë ïêéæïè ïèðæê        ïëèæí ïêíæïî ïêìæîð       ½¸¿²¹»¼ êîæïë éïæïéô       ïïíæïì
                                ïêëæé ïêçæïôìôîí ïéìæì     ïç
    ½¿®»»® îèæîð ëèæï                                                               ½·®½´» ïïèæïî
     ïéêæïç                     ïééæîë                    ½¸¿°¬»® çìæîð ïíîæîì
                                                           ïíìæïé                   ½·®½«³­¬¿²½» êçæîë
    ½¿®»­ ïîëæîë               ½¿­»´±¿¼ êçæïí éðæïè
                                                                                     éðæï
                               ½¿­»­ ïðæî ïëæïç íìæîð     ½¸¿®¹»¼ ïééæîí ïéèæî
    Ý¿®±´·²¿ ïèðæëôïî                                                               ½·®½«³­¬¿²½»­ ïíêæìô
                                íëæç êêæïì êéæïôïðôîðô    ½¸¿®¹»­ ïéèæì
    ½¿®®·»® íðæïî íìæîï                                                              îì ïëìæì ïêëæîï
                                îî êèæïï êçæïôïîôïè
     ìïæïé ëðæïìôîî ëïæïí       èîæïì ïðíæê ïëíæí         ½¸¿®¬ ïðìæïè              ½·¬¿¬·±²­ ïðéæì
     ëëæï ëéæíôïí êïæïð
                               ½¿­»©±®µ îìæîîôîì          ½¸»½µ ïêêæïî              ½·¬·²¹ éëæïï
     êîæïï êíæïë êéæïíôïì
     êçæîîôîì éðæíôëôïíôïçô    Ý¿­¬´»óº±­¬»® éæë çæì      ½¸»½µ·²¹ ïîèæî            Ý·ª·´ éæéôïè ïîæïê
     îðôîì éïæç éìæèôîïôîí      ïðëæîí ïðêæïð ïðéæïíô
     éëæïíôïèôîð éçæïðôïíô
                                                          ½¸»®®§ó°·½µ»¼ ïéïæïç      ½´¿®·º·½¿¬·±² éèæîð
                                îë ïîéæîï
     îïôîì èðæîï èïæî èìæïô                               Ý¸·½« îéæèôçôïð            ïéðæí
     ïë èêæêôïïôïç çðæïí       ½¿¬½¸ ïîæïð èïæïê
                                                          ½¸±·½» ëðæî               ½´¿®·º§ éèæïë
     çïæë çîæïôïì çíæïîôïê
                               ½¿¬»¹±®·½¿´´§ íìæïí
     çëæïè çêæí çéæéôîì ççæî                              ½¸±±­» éæîî èêæïìôîë      ½´¿­­ ïíïæîï ïëìæîí
                                êíæïí
     ïðîæìôïé ïðëæïë ïðèæïé                                çëæïî çéæîôê çèæïí        ïêðæè
     ïïðæë ïïîæë ïïéæïìôïç     ½¿¬»¹±®·»­ çïæé             ïêèæïé                   ½´¿­­»­ êíæïé ïîðæïí
     ïîïæïíôïì ïîìæç ïîçæîí     ïííæîë
                                                          ½¸±±­·²¹ ïîêæî ïéîæîí      ïííæîð
     ïíðæîï ïíïæç ïíîæîë
                               ½¿¬»¹±®§ ìçæïî ëíæîï
     ïííæíôîí ïíìæïè ïíëæîð                               ½¸±­» îðæî ïìçæè          ½´¿­­·º·½¿¬·±² ïíîæïê
                                èðæï èèæïí èçæïç çïæîí
     ïíêæîôéôïìôîï ïíéæìôïë                                ïéëæïï
                                ïðéæì ïëìæïðôïèôîð                                  ½´¿­­·º·»¼ ïëîæë
     ïìëæé ïìêæïôì ïëðæîë
                                ïéíæïî                    ½¸±­»² ìîæë ìêæîë
     ïëïæé ïëëæî ïëéæïíôîë                                                          ½´¿­­·º§ íðæî ííæî
     ïëèæïë ïêîæë ïêëæç        ½¿«¹¸¬ ïîæê                 ìéæç êîæïîôïì êíæïíôïé    íìæïì çïæîð
     ïêçæç ïéîæîë ïéëæìôïè                                 ïîêæê
                               ½¿«­»¼ ïîçæïë                                        Ý´¿§ èæïëôïç çæî éèæí
    ½¿®®·»®­ ìçæîî ëéæç                                   Ý¸®·­ ìëæïé ïëëæïè         çìæîë ïéìæîî ïéçæïé
                               ÝÜÔ ìéæïðôïïôïîôïíôïìô
     êçæïí èðæïë ççæé                                     ½¸®±²±´±¹·½¿´ íëæïé
     ïïéæïì ïìëæîí ïëðæç
                                ïéôîî ëðæïè ëêæè êîæïì                              ½´»¿® ïðîæî ïðëæïí
                                éêæë èèæéôè çïæîï çíæïô    ëèæë                      ïîíæîì ïìéæë ïëçæêôç
     ïëíæïíôïê ïêèæïï


                        ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                      èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 191 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ        ïçï×²¼»¨æ ½´·½µŠ½±²¬®¿®§
     ïéëæí                     ïíëæè ïíêæïë ïíéæîï       ½±³°¿®¿¬·ª»´§ ïîëæé        ½±²º»®»²½» èæïïôîð
                               ïìèæïé ïëðæèôïêôîï                                    ïéèæïêôïé
    ½´·½µ ïêëæî                                          ½±³°¿®» ïîïæîî
                               ïëçæîôé ïêðæïì ïêïæé
                                                          ïêíæïé                    ½±²º´·½¬ ïêæîë
    ½´·»²¬ ëèæîìôîë ççæîí      ïêîæïì ïêêæè ïêèæç
                                                         ½±³°¿®»¼ ëêæïè êíæîî       ½±²º«­»¼ îïæîë
    ½´·»²¬­ îïæîî ìèæïï       ½±³³»®½·¿´óª»¸·½´»ó
                                                          êéæîë ïîîæïì
     ìçæïì ëðæîï ëêæê êíæï    ±«¬ó±ºó­»®ª·½» êïæïí                                  ½±²²»½¬·±²­ îïæîðôîí
     éèæïî èïæé ïëîæïì                                   ½±³°»²­¿¬»¼ ïíèæïðô
                              ½±³³·¬¬»¼ èëæîë                                       ½±²­»½«¬·ª»´§ íçæïí
                                                          ïëôïê ïììæîð
    ½´±­» ïëéæï ïêðæïç
                              ½±³³±² ïéæí ëîæïì                                     ½±²­·¼»®¿¬·±² íéæîî
                                                         ½±³°»²­¿¬·±² ééæîð
    ½´±­»­¬ ïèðæç              ëêæïéôîï êçæë éðæê                                    ïíîæë
                               ïïìæîï ïìîæé              ½±³°´¿·²¬ ïêæîì êèæïí
    ÝÔÎ éæè                                                                         ½±²­·¼»®»¼ ïíéæïï
                              ½±³³±²´§ ëðæç              ½±³°´»¬» ïçæîï ìêæïí        ïëïæîð ïëìæï ïéðæïí
    ÝÓÊ ïêëæïèôîï
                               ïïìæïç ïìðæïéôïè           ïêèæïì
                                                                                    ½±²­·­¬»²¬ èéæî çìæéôç
    Ý±´»³¿² êêæïðôïë           ïìîæîí
                                                         ½±³°´»¬»¼ íçæë ïìèæé        ïìëæîí
    ½±´´»½¬·²¹ ïëìæï          ½±³³±²°´¿½» ëðæïêô
                                                         ½±³°´»¬»´§ èëæè            Ý±²­±®¬·«³ ìéæé
                               ïç
    ½±´´»½¬·±²ó®»´¿¬»¼                                                               ëëæïé
                                                         ½±³°´»¬·²¹ îçæî
     ïéçæîî                   ½±³³«²·½¿¬·±²­
                                                                                    ½±²­¬·¬«¬» ïêðæîð
                               îðæïë êêæïî               ½±³°´»¨·¬§ ïíîæê
    ½±´´»¹» ëìæîôîï
                                                                                    ½±²­¬®«»¼ çìæîï
                              ½±³³«²·¬§ ïíîæïð           ½±³°´·¿²½» íïæïôêôèô
    ½±´´·­·±² çæç ëêæïí
                               ïíçæï                      ïêôîì íîæêôïìôîîôîë       ½±²­«´¬ ìçæïï
     êèæïè éìæïï éçæïç èðæï
                                                          ìêæîî ìéæê ëðæïç ëèæïëô
     èìæïè ïðèæï ïïíæîð       ½±³°¿²·»­ ìêæîì ìéæïô                                 ½±²­«´¬¿²¬ ëïæè
                                                          ïè êðæîî êèæëôé ïïìæîð
     ïîïæîï ïîéæîï ïíçæëôïî    ïèôïçôîð ìçæë ëïæì
                                                                                    ½±²­«´¬¿²¬­ ìèæïï
     ïìïæîð                    êîæíôì ççæîì ïïìæïé       ½±³°´§ ïðíæíôë
                               ïîîæïìôîð ïîìæîì ïîëæë                               ½±²­«´¬¿¬·±² ïìæïï
    ½±³¾·²¿¬·±² íðæè                                     ½±³°²¿§ ïðîæïè
                               ïêíæïè                                                íïæîî ííæé ëëæì ïëïæïë
     èèæïçôîï
                                                         ½±³°®»¸»²­·ª» íêæïí
                              ½±³°¿²§ íðæîðôîïôîîô                                  ½±²­«´¬·²¹ íðæé íîæê
    ½±³º±®¬¿¾´» îìæí
                               îí íïæîð íîæçôïî ìîæé     ½±³°«¬»® ïêëæï              ìéæì ëïæí ëëæîì ëèæîì
    ½±³³¿²¼»¼ ïîæïé            ìèæïôí ìçæîôïï ëðæï                                   ëçæé
                               ëîæë ëèæîð ëçæíôê èêæïô
                                                         ½±²½»°¬ ïïçæîð
    ½±³³»²¬¿®§ ïðîæé           éôïïôïè èéæïí èèæíôïíô
                                                                                    ½±²­«³»¼ îîæîí
                                                         ½±²½»®² íèæïç
     ïëìæïë ïêîæè ïêíæè
                               ïè èçæïîôïè çðæïìôïç                                 ½±²¬¿½¬ êêæçôïï
     ïêìæí
                               çîæêôïë çíæîð çéæïê       ½±²½»®²»¼ èêæïí
                               çèæîôïïôïê ççæîë                                     ½±²¬¿·²»¼ îêæî éîæê
    ½±³³»®½» êíæëôïï                                     ½±²½´«­·±² éíæìôëôïðô
                               ïððæïé ïïïæïð ïïëæïè                                  ïíêæïí ïêèæîë ïêçæîì
     éëæïê éêæïîôïè éçæè                                  ïëôîî éìæïôîôìôïîôïé
     èìæíôç ïïðæîì ïíìæé       ïîîæîë ïîêæîôïêôîë         éèæîì èíæé ïðìæïê         ½±²¬»²¬ îíæïç îçæïð
     ïíêæïê ïíéæê ïìéæì        ïîéæê ïíìæîë ïìðæîîôîì     ïðëæé ïðêæïéôîíôîì         çëæé
     ïëéæïé                    ïìîæï ïëèæïê ïëçæïé        ïðèæïì ïïðæïî ïïíæîîô
                               ïêëæê ïêêæîí ïéîæîí                                  ½±²¬»­¬»¼ ïêçæïé
                                                          îë ïîêæèôïî ïíïæïîôïê
    ½±³³»®½·¿´ ëðæçôïí         ïéíæì ïéëæïé
     ëïæèôîì ëîæêôç ëíæîï
                                                          ïíèæîôíôé ïììæïé          ½±²¬»¨¬ ëíæîí éðæïë
                              ½±³°¿²§ù­ èéæïî             ïìçæîì ïëðæì ïêêæïë        éïæïï éîæïç éìæê éèæîï
     êïæíôê éðæïî éëæïì
                               çèæîí ïððæïì ïïìæî         ïêèæîôíôïë                 çïæîí çìæïí çëæïì
     éêæïðôïé éçæë èðæìôîì
                               ïîðæîí ïîïæîï ïîîæç                                   ïïëæïé ïîðæê ïëìæïé
     èïæïïôïêôîð èîæîôîë                                 ½±²½´«­·±²­ ìïæïë
                               ïîìæïè ïíéæîí ïëðæïè                                  ïêïæîð ïêîæç ïéêæí
     èíæïïôïíôïêôïçôîë èìæì                               ìîæïð éíæïìôïéôîð
     èèæéôïï çïæïôêôïíôïéô     ïêéæïîôïë                  ïðèæïï ïîîæì              ½±²¬·²«» îêæï
     îîôîì çìæêôïï çèæïèôîð
                              ½±³°¿²§ó±©²»¼              ½±²¼·¬·±² ïìîæë            ½±²¬®¿½¬±® ííæïìôîðô
     ïðìæîð ïðëæïïôïì
                               ïëðæïç                                                îíôîìôîë íìæìôïî íèæé
     ïðèæïê ïðçæïè ïïðæïë                                ½±²¼·¬·±²­ ïìðæïë
     ïïïæïë ïîïæïëôïè         ½±³°¿®¿¾´§ ïêíæïê                                     ½±²¬®¿½¬±®­ ííæïç
     ïîëæïì ïîêæîë ïíîæïéô                               ½±²º»® ïééæí
                              ½±³°¿®¿¬·ª» ïêéæîï                                    ½±²¬®¿®§ ïîíæïî
     îð ïííæìôè ïíìæêôïë



                       ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                     èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 192 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ        ïçî×²¼»¨æ ½±²¬®±´Š¼»¿´¬
    ½±²¬®±´ ççæïì ïïçæïè        ïðíæéôèôïìôïëôîì          ½®¿­¸ éìæîì éèæé          Ü¿²²§ ííæîð
     ïîîæïï ïîêæì ïêíæïì        ïïïæïç ïïîæîðôîë           ïðéæïì ïîíæîï ïìèæê
                                                                                    ¼¿¬¿ ïîïæè ïêîæîî
                                ïïíæïë ïïêæïç ïïèæíôìô     ïëçæïî ïéíæë
    ½±²¬®±´´»¼ ïïçæîí                                                                ïêíæîî ïêìæèôçôïè
                                êôîí ïîìæïðôïê ïîëæï
                                                          ½®»¼»²¬·¿´ ïïîæï           ïêëæîôë ïêêæîí ïêéæîï
    ½±²¬®±´´·²¹ éðæì            ïîèæîí ïíîæïéôîë
                                ïííæïôëôê ïíçæîë ïìðæíô   ½®»¼·¾´» ìïæîðôîíôîì      ¼¿¬» ïîæïï ïêæïè ïéæïìô
    ½±²¬®±´­ ïîëæïíôîî          ìôèôïëôîî ïìïæîì ïìîæêô    ìîæïôíôé                  ïè îìæìôé íêæïë ìïæïê
     ïëèæîî ïêéæçôïíôïë
                                éôïðôïì ïìíæìôëôèôïîô                                ìîæîð ìëæé ëèæî éìæîì
                                ïçôîë ïììæíôìôêôïï
                                                          ½®·³» ïèðæïë
    ½±²ª»²·»²½» îïæí                                                                 éçæîë ïëçæïî
     íêæïî                      ïìëæïèôîï ïìêæîï          ½®·¬·½·­³ ïïçæï ïëéæïç
                                ïìèæïí ïìçæéôïíôïëôïé
                                                                                    ¼¿¬»¼ ïëæîí ïêæïì ïéæè
                                                           ïëèæîð
    ½±²ª»²·»²¬ ïëðæîð           ïëîæíôçôïïôïè ïëíæëôéô
                                                                                     îîæïç îìæïë îèæé íçæè
                                çôïîôïé ïëëæí ïëêæîí      ½®·¬·½·­³­ éðæïì           ìïæê
    ½±²ª»®­¿¬·±²­ ïéîæïï
                                ïêëæïçôîî ïêêæçôïð        ½®·¬·½·¦» ççæïï           Ü¿ª» ííæîï íìæîôîì
    ½±²ª»§¿²½» ïêæë ïéæë        ïêçæîë ïéðæïôïð ïéïæïë
     èìæïî ïíêæïð ïìéæïè        ïéíæç ïéèæîì              Ý®±²·² ïéðæïèôîì          Ü¿ª·­ êæîë èæîôéôïìôïçô
     ïëéæïë                                                ïéíæîôïíôîì ïéëæïôç       îð çæïôî îíæïí îçæïì
                               ½±®®»½¬»¼ ïîæé ïíæîî        ïéèæéôèôç                 ììæí ìêæïê ëðæí ëîæï
    ½±²ª»§»¼ îëæîï éðæê                                                              ëíæïôïíôîì ëêæîë êìæçô
                               ½±®®»½¬´§ çæîì êêæîî       Ý®±²·²ù­ ïéíæîï
    ½±²ª·½¬»¼ ïèðæïë                                                                 ïëôîð êëæïôëôîî éèæèôïê
                                éìæîë éëæî éèæîì
                                                          ½®±­­ó½´¿·³­ êðæç          éçæîð èîæè èíæëôîî
    ½±±®¼·²¿¬·²¹ ëêæê          ½±®®»­°±²¼»²½»                                        èéæëôïè çíæì çìæïì çëæë
                                îðæîë ìéæìôëôéôè          ½®±­­ó»¨¿³·²¿¬·±²          çéæïôîî ççæïî ïððæïêô
    ½±°·»¼ îëæê
                                                           éæïê                      îì ïðïæêôïê ïðìæïí
    ½±°·»­ îìæîï               ½±«²­»´ éæçôïí ïîæïèô
                                                          ½«®·±­·¬§ ìêæïè            ïðêæè ïðçæç ïïïæîôïî
                                îë ïíæêôïð íçæïï êêæì
    ½±°§ ïêæîì ïèæîë îðæì                                                            ïïîæïé ïïëæíôïî ïïêæïê
                                ïêíæî ïéïæëôçôïîôïç       ½«®®»²¬ éæïî îðæë êëæïì
     ìðæî ìïæì ïîèæï                                                                 ïïçæîôïï ïîìæîí ïîëæïð
                                ïéîæêôè ïééæìôïé ïéçæí     ïðéæïë ïííæïí             ïîéæïë ïíðæïè ïíïæïð
    ½±®²»®­ ïêèæîë             ½±«²¬»¼ êéæïçôîð                                      ïíìæïî ïíëæì ïíéæî
                                                          ½«®®·½«´«³ ìèæïê ëðæî
    ½±®°±®¿¬» éæê èëæîï                                    ëíæïð                     ïìîæïç ïìíæïêôîí
                               ½±«²¬®§ íðæïç ïîîæïë
     ïëèæïí                                                                          ïììæïê ïìëæîë ïìêæèôîë
                                ïíîæì                     ½«­¸·±² ïïçæîï             ïìçæîî ïëïæïè ïëìæïï
    Ý±®°±®¿¬·±² éæë çæë        Ý±«²¬§ çæïð                                           ïëêæéôïë ïêðæïôïê
                                                          ½«­¬±³ ïëéæç
     éìæïç ïðíæïì ïééæïç                                                             ïêêæì ïéîæë ïéìæïðôïèô
                               ½±«°´» ïéæîí ïçæï îîæí     ½«­¬±³¿®·´§ ìðæîë          îì ïééæîôïì ïéçæïôïçô
    Ý±®°±®¿¬·±²ù­ ìîæê          îíæîï îìæïí íèæîð
                                                          ½«­¬±³»® ïíçæé             îì ïèðæïèôîì
    ½±®®»½¬ ïðæíôì ïíæé         éîæîð èëæïë èèæîí
     ïëæïðôïìôïç ïêæïï          ïíðæë ïíçæïê ïëçæï        ½«­¬±³»®­ ééæïêôîð        ¼¿§ ïïæîì ïîæì ïíæîî
     ïéæïê ïçæïè îëæìôïîôïíô    ïêìæîì ïéïæïé ïéíæïç                                 ïçæïðôîð ííæïí íìæîì
                                ïéçæîë                    ½«¬ ìíæïê ééæì ïîíæì       êéæî éèæëôèôç ïííæïî
     ïè îêæçôïï ìðæïêôîì
     ìïæé ìîæïçôîíôîì ìíæîô                               ÝÊ ìêæïè ëëæïï êïæï        ïìíæèôïî ïììæïï ïìêæïï
                               ½±«®­»­ ìéæïêôïéôîð                                   ïìèæè ïëîæè ïëêæë
     íôêôéôïðôïîôïé ììæîîôîí    ëèæîôê
     ìëæïðôïïôïíôïè ìèæîì
                                                          ÝÊÍß êïæîï
                                                                                    ¼¿§ó¬±ó¼¿§ ëêæê ïéêæê
     ëðæïì ëîæìôïî ëíæëôïêô    ½±«®¬ éæïí çæîí îîæïï
     ïè ëëæïëôïê ëéæì ëèæïê     íëæïïôïî íéæïè êëæî                   Ü             ¼¿§­ ïéæîíôîë ïçæï
     êëæïð êéæîð êèæîí          ïìéæïð                                               îêæîë ïðéæîð ïðèæë
     éëæîï éêæîì ééæéôèôïîô    ½±«®¬®±±³ íëæïë            ÜóËóÒóÒ ììæïé             ¼»¿¼ ïðïæïôïè
     ïíôïéôîïôîë éçæïìôîì
     èðæïèôîî èîæïðôîðôîë      ÝÑÊ èèæïê èçæïî çðæïç      ¼ñ¾ñ¿ éìæïç               ¼»¿´ íìæîð ëïæç ïêðæë
     èíæïìôïê èìæî èëæïôïíô    ½±ª»® íçæéôïð ìðæïí        ¼¿¼ù­ ïìêæïë              ¼»¿´·²¹ ïêìæîï
     ïé èèæíôìôëôïìôïêôîîôîì
     èçæîôíôëôêôïîôïìôïëôïè    ½±ª»®­ ïêéæê               ¼¿·´§ ïëæçôïë ïìðæç       ¼»¿´­ îèæé
     çðæïèôîð çëæîï çêæîë                                                           ¼»¿´¬ ïîêæé ïêèæïì
                               ÝÑÊ×Üóïç éæïî              ¼¿³¿¹» ïîçæïê
     çéæíôëôç ççæïè ïðïæîíô
     îì ïðîæìôïçôîðôîî



                       ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                     èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 193 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ        ïçí×²¼»¨æ ¼»½¿¼»ŠÜ±¬ù­
    ¼»½¿¼» íëæç                ¼»°±²»²¬ ïîæïê            ¼·ºº»®»²¬´§ çìæïî        ¼·­¬¿²½» ïîðæí ïëêæîì
                                                                                   ïêéæé
    ¼»½¿¼»­ îîæí               ¼»°±²»²¬­ èëæïë           ¼·³·²·­¸ ïëïæïê
                                ïìëæì                                             ¼·­¬·²½¬·±² íîæïé
    ¼»½·¼» éêæîï                                         ¼·®»½¬ ìêæê
                                                                                   ëéæïð
                               ¼»°±­·¬·±² éæïôïðôïìô
    ¼»½·¼»¼ êíæì ïîèæïï                                  ¼·®»½¬»¼ ììæé
                                îï èæêôïîôîî ïðæè ïîæë                            Ü·­¬®·½¬ îèæîí
    ¼»½·­·±² ïîêæïí ïîéæì       ïëæè ïéæêôïî ïçæî îðæê   ¼·®»½¬·±² éæïí
                                                                                  ¼·ª·¼·²¹ ïíéæí
                                îîæïðôïîôïë îíæîôêôïë
    ¼»º»²¼¿²¬ îëæïî êðæïï                                ¼·®»½¬´§ ïìëæïïôïî
                                íêæïê êìæîë ééæêôçôïï                             Ü³·¬®· íéæé
     êéæïíôîë éðæîôïèôïçôîî                               ïëïæïî
                                çîæîî ïðïæïìôîí ïðîæïî
                                ïðìæïî ïïéæîî ïïèæîôêô
                                                                                  ¼±½¬®·²» ïìêæïðôïî
    ¼»º»²¼¿²¬­ èæïè éðæîì                                ¼·®»½¬±® ïéðæïç ïéíæïì
                                ç ïííæïê ïíçæïëôïèôîì                             ¼±½«³»²¬ ïïæèôîïôîí
    ¼»º»²­» ïîæîë ïíæêôïð       ïëðæë ïëêæïí ïêìæïç      ¼·­¿¹®»» éêæîî ééæîî
                                                                                   ïîæí ïìæíôìôïèôîîôîë
     ììæïïôîë ëçæïì êðæíôêô     ïêêæê ïêèæê ïéíæïè        çïæïî ïïîæîï ïîëæîë
                                                                                   ïëæîôíôîí ïéæî ïèæîðôîí
     éôïé ïêíæî                 ïéìæïç ïééæïî ïéèæê       ïíëæïî ïìîæïè ïìíæîî
                                                                                   ïçæíôìôêôïîôïéôïçôîë
                                                          ïììæè ïìêæîì ïìçæïì
    ¼»º»²­»ó®»¬¿·²»¼ éæî       ¼»°±­·¬·±²­ ïðæí ìêæî                               îðæìôïïôïçôîð îïæè
                                                          ïëëæîï
                                                                                   îîæëôéôïè îìæîë îëæîôéô
    ¼»º»²­·ª» ïîëæïé            éïæîí ééæîì éèæî èëæí
                                ïðíæîî ïðçæîì ïíçæïê     ¼·­¿¹®»»¼ ïðîæè           çôïðôîðôîîôîìôîë îêæîôé
     ïëçæíôïð
                                                                                   îéæïè îèæïôì íêæïë
                                ïìðæí ïêçæîí ïéðæïðô     ¼·­¿¹®»»·²¹ çïæïì
    ¼»º·²» êèæîð çïæïë çîæê                                                        íéæîôïí íèæîë íçæìôéôïî
                                ïîôïëôîíôîë ïéïæïíôïêô
     çìæïð ïíìæëôê ïíêæïê                                ¼·­¿¹®»»³»²¬ ïëîæê        ìïæîìôîë ìîæïï ìêæïçô
                                îð ïéîæïê ïéìæíôè
     ïêïæè ïêçæî ïéíæîð                                   ïêïæîî                   îí êêæîð êéæïë ïîïæì
                                ïéêæîì
                                                                                   ïîîæë ïîíæê ïîìæè
    ¼»º·²»¼ çïæìôê ïðëæïï      ¼»®·ª» êðæîï              ¼·­¿´´±©·²¹ çêæé          ïìðæïç ïêîæîîôîë ïêíæï
     ïðèæïé ïïðæïë ïïîæí                                                           ïêìæïêôîí ïêçæîî
                               ¼»­½®·¾» íìæïì êïæîì      ¼·­¾«®­»¼ íðæïè
     ïîëæì ïêêæè                                                                   ïééæïê
                                èéæïì çîæí ïðçæïè        ¼·­½´±­»¼ ïîçæïð
    ¼»º·²·²¹ ïëëæç              ïéíæé                                             ¼±½«³»²¬¿¬·±²
                                                         ¼·­½±ª»®§ éæïë            ïêêæîë ïêéæï
    ¼»º·²·¬·±² éëæïì éçæê      ¼»­½®·¾»­ ïêëæîï
     èðæì èïæîî èîæïôîì èìæë                             ¼·­½«­­ çèæïï ïëðæïî     ¼±½«³»²¬­ ïïæê ïîæçô
     èéæîì èçæïé çïæïôïíôïëô   ¼»­½®·°¬·±²­ ëîæïê
                                                         ¼·­½«­­»¼ èíæè èëæïë      îë ïíæëôïì ïìæîôïíôïç
     ïèôîë ïïëæïíôïëôîï        ¼»­·¹²»¼ èêæè çðæïë                                 ïêæëôçôïçôîïôîí ïéæì
                                                          ïðêæîì ïðèæîì ïïíæîï
     ïîïæïè ïíîæîð ïíìæïë       ïðíæï ïëèæïé                                       îïæï îîæîí îíæéôïê
                                                          ïïëæç ïíïæïî ïìðæì
     ïíëæè ïìéæç ïëðæïç                                                            îìæïì íêæïíôîî íéæîì
                               ¼»¬»®³·²·²¹ êïæïî          ïìçæîí ïêëæí
     ïëìæîë ïëëæì ïêêæè                                                            ìïæïëôîðôîì ìîæé ììæë
    ¼»º·²·¬·±²­ çðæïèôïç       Ü»¬±«® ïìêæïî             ¼·­½«­­·²¹ çïæè           êéæïè èðæïè ïïîæïð
                                                          ïêðæîî                   ïêçæîî
     ïðëæïí
                               ¼»ª»´±° êèæïî
    ¼»¹®»» ëìæéôïè                                       ¼·­½«­­·±² èèæï          ¼±½§³»²¬­ ïîæïé
                               ¼»ª»´±°»¼ çèæîì            ïðìæïð ïðçæè ïïèæïê
    ¼»¹®»»­ ëìæîî                                         ïîïæïê ïëéæîð ïëçæîí    Ü±²¿´¼ íéæì
                               ¼»ª»´±°³»²¬ ëèæï
                                                          ïéîæîï ïéìæïî           Ü±± ïîæè
    ¼»´·ª»®·»­ ïëîæïè          ¼»ª·½» ïîîæïï ïêíæïì
                                                         ¼·­½«­­·±²­ ïêèæïè       Ü±®¿¼± ííæîí
    ¼»´·ª»®§ ïëíæïé ïëìæê      ¼»ª·½»­ ïïçæïè             ïéìæïí
    ¼»³±²­¬®¿¬»¼ ìêæï                                                             ÜÑÌ íîæë ííæïéôîìôîë
                               ¼·ºº»® ïëëæïì             ¼·­°´¿§»¼ ëëæïî ïìçæï     íìæï ìèæî ìçæïôíôê
    Ü»²²·­ ííæîî íìæîî         ¼·ºº»®»²½» îéæïí ëéæç                               ëðæïè ëîæç ëêæèôïð ëèæê
                                                         ¼·­°«¬» ïïíæï ïìðæïê
    Ü»°¿®¬³»²¬ éìæîî            ïëîæîî ïëëæïï ïêïæê                                êïæïï êîæì éëæîï éçæîî
                                ïêîæî ïêéæí              ¼·­¯«¿´·º·½¿¬·±² ïíïæé    çïæïï çêæïìôîî çéæë
     èðæïíôïç èîæïç ïíîæîí
                                                          ïêêæî                    ïïìæîíôîì ïïêæîì ïîîæî
     ïíìæïê
                               ¼·ºº»®»²½»­ çïæí                                    ïîíæè ïîêæì ïëíæîî
                                ïííæïé                   ¼·­¯«¿´·º·»¼ ïêëæîð
    ¼»°»²¼·²¹ ïðîæè                                                                ïëìæîð ïêíæïðôïï
     ïéðæé
                               ¼·ºº»®»²¬·¿´ ïîæïï        ¼·­¯«¿´·º§ ïîçæïç
                                                                                  ÜÑÌù­ éëæïì ïîïæé
    ¼»°»²¼­ éïæí ïíëæîí                                  ¼·­¯«¿´·º§·²¹ ïêëæïé



                        ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                      èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 194 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ
                                 ïçì×²¼»¨æ ÜÑÌóÎÛÙËÔßÌÛÜŠ»¨½»»¼
    ÜÑÌóÎÛÙËÔßÌÛÜ             ¼«» çæïê ïèæïï ìíæï       »³°´±§»» ííæïìôîï         »²¬·¬·»­ íïæîì ëçæïð
     ïïìæïç                    ïíêæç                     íìæïôê íèæê ëêæè éìæïç
                                                                                  »²¬·¬§ íïæïïôîì íîæïëô
                                                         çìæîì çëæîï ïîêæïé
    ¼±«¾¬ îìæï ëíæîî ëéæïè    Ü«²² ììæïé                                           îí ìéæì ëëæïçôîì ëêæì
                                                         ïîéæé
     ïðíæïç ïíèæîî
                              ¼«¬·»­ ïíéæïî ïìîæïî                                »²¬®·»­ ïèæïé
                                                        »³°´±§»»óº·¬²»­­óº±®ó
    ¼±©²©¿®¼ ïîêæê
                              ¼«¬§ ïîêæïë ïíìæîë        ¼«¬§ ëëæîð                »²¬®«­¬ ïîêæïí ïîéæë
    ¼®¿©² ìïæïë                                                                    ïîèæïî ïíïæîî
                              ÜÊ×Î ïìîæî                »³°´±§»»­ íðæé ííæïêô
    ¼®·´´ ïïêæí                                          ïè ëëæîë éêæçôïð çêæîð   »²¬®«­¬»¼ ïïïæïì
                              ÜÊ×ÎÍ ïíçæîð
                                                         çéæí ïðíæïð
    ¼®·ª» ïìëæç ïëîæïî                                                            »²¬®«­¬·²¹ ïîêæïê
                                                        »³°´±§»® çìæîï ïîèæïí      ïîéæé
    ¼®·ª»² ïìðæîì ïéêæï                    Û
                                                         ïíïæîð
                                                                                  »²¬®«­¬³»²¬ ïîèæîð
    ¼®·ª»® ìéæîî ìèæïê
                              ÛóÝÑÜÛÎ ïðìæîï            »³°´±§»®ù­ ïìëæïð
     ëêæïí éìæéôïð èëæïê                                                          »²¬®§ ìéæîï ïïïæïêôîï
     çïæîïôîî çíæïî çìæïï     »ó³¿·´ ïðæïê ïîæîð        »³°´±§»®­ ëêæîï éïæè       ïïîæîî
     çèæï ïðéæïê ïïðæîï        îðæíôïëôîð îïæí îîæîï     éêæïð ïëçæïë
                                                                                  »¯«·°³»²¬ ééæï
     ïïïæïéôîïôîë ïïîæïîôîî    îìæïë îêæïç              »³°´±§³»²¬ ïìéæé           ïêíæîë
     ïïèæîí ïïçæèôïí ïîðæïî
                              »ó³¿·´»¼ ïééæïêôïéôïè      ïìèæï
     ïîëæïé ïîèæïîôïìôïé                                                          »®®±®­ ïëðæïð ïêèæïî
     ïíïæéôîî ïíîæïî ïíìæîì   »ó³¿·´­ îðæïí ïìèæîí      Û²½´ íêæé
     ïíéæèôïê ïíçæîï ïìðæïð
                                                                                  »­­»²¬·¿´´§ ëêæë ééæë
     ïëïæîï ïëîæëôîîôîí       »¿®´·»® ïðæïê îïæç îëæï   »²½´±­«®» íêæî             ïðìæîï
     ïëíæîì ïëìæëôïîôïìôïéô    îêæïì íêæì ëéæïë ëèæì    »²½±«²¬»®»¼ íëæîôìôê      »­¬¿¾´·­¸»¼ ïìèæïï
     îï ïëëæïôïç ïëéæïï        êìæì çìæïë ïðèæç                                    ïëîæï
     ïêðæéôè ïêïæî ïêîæïç      ïðçæïïôïì ïííæïë ïìíæè   »²¼ ïéæîì îêæîï êëæïí
     ïêëæîð ïéêæïç             ïëéæîð ïêìæïç ïééæïé      êèæïë ïðìæïë ïðëæêôïé    »­¬¿¬» ìèæí
                                                         ïïïæîì ïíêæïê ïìðæêôïî
    ¼®·ª»®ù­ êæïè èèæé        »¿®´§ êèæç                                          »­¬·³¿¬·²¹ ïîìæì
                                                         ïëéæî
     ïïïæïë ïîèæï ïëçæîôé     »¿­·»® îçæîï                                        »­¬·³¿¬·±² ïêìæé
     ïêîæïí ïêéæïï                                      »²¼»¼ ïîçæïð ïìèæïé
                              »¿­§ ííæïï                                          »ª¿´«¿¬» íëæè
    ¼®·ª»®­ ìéæîî çïæêôïíô                              »²¼±®­»³»²¬­ ïíîæè
     ïè çîæîë çíæïôïê çìæì    »¿¬ ïëêæì                  ïíìæï                    »ª¿´«¿¬»¼ êèæì
     çéæè ïðçæîë ïïîæê        Û½±²±´·²» êèæîì éçæí      »²¼­ ïìéæïè               »ª¿´«¿¬·±² ïíëæïì
     ïïíæë ïïìæëôïï ïïëæï      èçæëôç                                              ïìêæê ïëíæî
     ïïèæîî ïîïæïôîì ïîìæè                              »²º±®½» çèæïí
     ïîëæïëôîí ïëíæïîôîï      »½¨°»½¬ îîæîë                                       »ª¿´«¿¬·±²­ ëëæîï
                                                        »²º±®½»³»²¬ ïëïæë
     ïëëæé ïëèæï ïêíæîë                                                            ëêæïð
                              »¼«½¿¬·±² ïîðæïí          »²º±®½·²¹ çìæîî
     ïêéæê ïéëæïç                                                                 »ª»²·²¹ ïìðæîï
                              »ºº»½¬·ª»´§ çíæïì         »²¹·²»»® ììæïê
    ¼®·ª»­ ïëêæïé                                                                 »ª»²¬­ ëëæïð ïîíæîïôîî
                              Ûºº·²¹¸¿³ çæïð            Û²¹´¿²¼ ïîîæîí
    ¼®·ª·²¹ ëêæïí éèæç èìæé                                                       »ª»²¬«¿´´§ îêæí
     èçæèôïï çîæè ïïïæïé      »´»½¬®±²·½ ïîæîð ïêæì     »²¸¿²½»¼ ïëçæïí
     ïîîæçôïç ïîíæï ïîìæïê                                                        »ª·¼»²½» ìïæîï ìêæè
                              »´»½¬®±²·½¿´´§ ïïæí       »²­«»¼ êìæîí ïðïæïî        éçæïè
     ïîéæîí ïîèæí ïíìæïì
     ïíëæëôîïôîë ïíèæïï       »´»³»²¬­ éçæç ïëìæç        ïëêæïï ïééæïð
                                                                                  »ª·¼»²½»¼ ïîèæì
     ïììæîï ïìëæïé ïëîæïðô     ïëéæïç                   »²­«®» ïîèæí
     ïëôîð ïëíæë ïëçæíôìôïð                                                       »¨¿½¬ èïæîï çðæé
                              Û´­¾«®§ êêæîì             »²­«®»¼ ïîéæîì
     ïêïæìôïî ïêíæïï ïêéæîî                                                       »¨¿³°´»­ éðæé éïæïð
     ïéíæç                    »´­»ù­ íðæîï              »²¬»®»¼ ìïæîð              ççæê ïëíæïèôîðôîí
    ¼®±ª» ïëîæè               »³¾´»³ íïæïì                                         ïêèæì
                                                        »²¬»®°®·­» èìæïì
    ¼®«¹ ëëæîð ëêæêôïì        »³°´±§»¼ ëéæï                                       »¨½»»¼ èêæè çðæïë
                                                        »²¬·®» éèæë ïïéæïé         çëæïí ïðíæïôê ïëèæïé
     ëèæîì çêæïìôîð çéæî                                 ïéïæïê



                         ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                       èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 195 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ     ïçë×²¼»¨æ »¨½»»¼»¼Šº´»»¬­
    »¨½»»¼»¼ ïïîæïç            »¨°»®·»²½»­ ïîêæîî         º¿·´­ ïëðæë ïêèæé          Ú»®¹«­±² ïíçæïé
                                                                                      ïìïæíôç ïìíæí ïìçæïé
    »¨½»»¼·²¹ ïïíæé            »¨°»®¬ éæî çæêôé ïðæï      º¿·® ïêæïî ìçæïê çîæìôë
                                                                                      ïéêæïïôïì
                                ïèæî îïæîë îîæïð îíæîï     ççæïê ïðíæîë ïîðæïç
    Û¨½»´ ïêíæîí ïééæîð
                                îìæîð îéæë îçæîë íïæéô     ïîìæïï ïéçæç              Ú»®¹«­±²ù­ ééæç çîæîï
    »¨½»°¬·±² îíæï              ïïôïîôîì íîæïêôïç                                     ïðïæîî ïðîæïïôïë ïìðæí
                                                          º¿·®´§ êîæïé
                                íìæïìôïë íëæïð íéæêôïîô
    »¨½»°¬·±²¿´´§ êçæïð                                                              º·»´¼ íðæïê ïëéæîí
                                ïé íèæïôîë íçæïí ìðæîï    º¿·®²»­­ ïííæïë
    »¨½»°¬·±²­ çëæîî            ìîæë ìíæï ììæïï ìëæïëô                               º·¹¸¬ ïìèæïè
                                îì ëèæïé ëçæïôç êëæïî
                                                          º¿´´ ïðêæîí ïëìæí
    »¨½»®°¬ éëæé                êèæéôïê éîæîð èìæîë
                                                                                     º·¹¸¬·²¹ ëîæïëôïé
                                                          º¿´´­ ïðìæîì ïðéæí
                                                                                      ïìçæïï
    »¨½»®°¬­ ïðîæïï             çíæîí ïðíæîì ïëìæïê
                                                          º¿³·´·¿® îçæïíôïë ìëæîô
     ïéðæïïôïëôïé ïéïæêôïé     »¨°»®¬ù­ ïéæê ììæîìôîë                                º·¹«®»¼ ïèðæè
                                                           í êîæïéôîì çëæí ïïçæîðô
     ïéîæïê ïéêæí
                               »¨°»®¬·­» íðæç ìëæïê        îë                        º·´» ïîæîð ïçæî ìðæî ììæç
    »¨½´«¼» éïæê çïæïé          ïêðæîí
                                                                                      ìëæé
                                                          º¿³·´·¿®·¬§ ïéðæê
    »¨½´«¼»¼ èìæïê ïîìæïì      »¨°»®¬­ îçæïçôîíôîì                                   º·´»¼ çæë íçæë êçæïë
                                                          º¿­¬ îèæïï íçæîì
    »¨½´«­·ª»´§ íîæîîôîì        íðæîôìôëôêôïï íïæïôêôèô                              º·´¬»® ïêíæîîôîí
                                ïê íîæïìôïèôîðôîíôîë      º¿«´¬ éíæï ççæïí
     ëïæîï èìæïï
                                ííæíôëôïîôïë íìæïéôîð                                º·²¿´ èèæïí
                                                          º¿ª±® ïðæïí
    »¨½«­» éíæî                 ììæïï ìêæîí ìéæê ëèæïëô                              º·²¿´·¦»¼ îîæïï
                                ïè êðæîî êêæï éíæïî       º»¼»®¿´ éæïéôïç ïîæïë
    »¨»³°¬·±²­ êíæì
                                ïëëæïê ïéðæîð              îèæïëôïç îçæïïôïêôïç      º·²¿²½·¿´´§ ëêæî
    »¨¸·¾·¬ ïïæïëôïêôîð                                    íðæïï ííæïê íìæîð
                               »¨°´¿·² íîæïì èéæîí                                   º·²¼ ïçæì îîæç ïððæïð
     ïîæí ïíæïçôîïôîë ïìæê                                 íéæïèôîð ëðæïíôîî
                                ïðëæïð ïíîæïì ïëîæïç                                  ïîðæîï ïîïæîð ïíéæïí
     îðæïî îéæîîôîí íéæíôïì                                ëïæïí ëìæîë ëëæé ëéæîô
                                                                                      ïëëæîì ïëèæì ïêîæîì
     íèæí íçæíôïç ìðæçôïì      »¨°´¿·²»¼ ïëëæïî            èôïî êïæç êîæïïôïí
     êëæê èëæîð èçæîë çðæïôì                               êíæïëôîï éïæïï éìæîï      º·²¼·²¹ ïîçæïï
     ïðïæîðôîï ïîðæîð          »¨°±­«®» ëçæé êêæïê         éëæïî éçæïðôïíôîí èìæï
                                ïïéæïð                     èêæëôïðôïç çðæïî çïæîôë
                                                                                     º·²» ìïæë èêæïë
     ïíçæïè ïêìæïëôïé
     ïêëæïî                                                çîæïì çíæïë çëæïé çêæî    º·²·­¸ ïðæïî
                               »¨°±­«®»­ ëïæïè ëîæé
                                                           çéæéôîì ççæï ïðîæíôïé
    »¨¸·¾·¬­ ïðæïê îîæïî        êðæïð êçæïê ïïéæè                                    º·²·­¸»¼ ìëæè
                                                           ïðëæïë ïðèæïé ïïîæì
     èðæç ïïèæë ïêêæîî         »¨°®»­­´§ èæì               ïîìæç ïîçæîí ïíðæîð       º·®»¼ ïîçæì
    »¨·­¬»¼ íêæîì ëéæë                                     ïííæíôïèôîí ïíìæïð
                               »¨¬»²¬ ëðæîì ëïæî ëîæè                                º·®³ íîæê êëæîë
                                                           ïíëæîð ïíêæîôéôïìôîï
    »¨°¿²¼ ìïæïè                êíæïî éïæíôë ïîêæê
                                                           ïíéæìôïì ïëðæîë ïëëæî     º·­¸·²¹ ïíçæïð ïìíæé
    »¨°»½¬ ïèæè îðæïé          »¨¬»®·±® ïìîæì              ïëéæïîôîë ïëèæéôïë         ïìêæïê
     îïæïï îèæîë ëïæé ëëæîí                                ïêîæë ïêçæç
     ëçæîî éçæîë ïððæè
                                                                                     º·¬ êèæîð
                                          Ú               Ú»¼»¨ ïîîæîì ïîëæç
     ïïçæê ïîîæïê ïíïæîð                                   ïëíæïç                    º·¬²»­­óº±®ó¼«¬§ ëêæç
     ïëïæè
                               º¿½¬ çæîë ìêæïîôïì         º»¼­ ïîíæç                 º·¬­ èîæïôîì èçæïê
    »¨°»½¬¿²½§ ïîìæê            ééæïì çèæïè ïîçæîî
                                                          º»» ïëæç ïéæï              º·ª»ó êìæé
                                ïìçæïï ïëéæîð ïëèæïð
    »¨°»½¬¿¬·±² ïíæè
     îèæïë êèæí ïïìæë
                                ïêíæè                     º»»¼ çæïé                  º´»»¬ ìèæïçôîì ìçæê
     ïîðæîë                                                                           ëðæïè ëïæïî ëêæïìôïèô
                               º¿½¬«¿´ çèæïì              º»»¼·²¹ ëçæîôç              ïç êçæïî éêæîôìôë éçæë
    »¨°»½¬»¼ îèæïé éèæï        º¿½¬«¿´´§ èêæïêôîì         º»»´ ïèæí ìíæïç êêæï        èéæï çíæïí çëæïì çèæîï
     ïíîæïî                     çêæïë ïíëæïï ïëèæîì                                   ïðçæïíôîï ïïðæë ïïíæç
                                                           êèæë èîæïë ïëïæïï
                                                           ïéðæì ïéëæê                ïïìæîôîë ïîðæïïôîí
    »¨°»½¬·²¹ ïììæïí           º¿·´»¼ ïðëæîë ïîèæîî
                                                                                      ïîîæï
                                ïíðæîì ïíïæï ïêïæïï       º»»´·²¹ çîæî
    »¨°»®·»²½» ëïæîî ëëæç
     ïïîæî ïïêæïë ïëïæïê
                                                                                     º´»»¬­ íîæìôë ìçæçôïé
                               º¿·´·²¹ ïêíæïí             º»´¬ ìíæîí                  ëðæïðôïé ëïæïèôîí ëîæèô



                         ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                       èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 196 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ         ïçê×²¼»¨æ º´·°Š¸¿°°»²
     îî ëëæîï êîæê ïïìæïðô     º±®³·²¹ ìîæïè ïéìæç       ¹»²»®¿¬»­ ïéçæïï          Ù®·ºº»² ííæîï
     ïìôïç ïïêæëôèôïèôîï
                               º±®©¿®¼ íêæïè éìæïê       Ù»±®¹·¿ îèæîí êîæîî       Ù®·ºº·² íìæíôîì
     ïïéæï ïîîæïë ïëíæïï
                                çðæîí çïæç                êíæïôìôïð éìæîî èðæëô
                                                                                   Ù®·´´ îîæïï îíæî íëæîôëô
    º´·° ïêéæîì                                           ïîôïç èïæíôïë èîæíôïç
                               º±®©¿®¼»¼ ïðæïç                                      ïî çèæîë ïîîæîï ïîíæïí
                                                          ïðëæïì ïðéæïë ïðèæï
    º´±±® çïæîë ïïðæîë                                                              ïîìæîë ïëðæëôé ïëîæé
                               Ú±­¬»® ïééæïè              ïîéæîë ïíîæïêôîí
                                                                                    ïëíæïè ïëëæîï ïêïæïçô
    º´±© ïééæîð                                           ïííæïç ïíìæíôïê ïíëæç
                               º±«²¼ ïðëæî ïïïæïé                                   îì ïêëæïêôïçôîî ïêêæë
                                                          ïìéæïïôïëôîï ïìèæí
    ÚÓÝÍß íðæë ííæïéôîïô        ïîçæï
                                                          ïèðæíôïî
                                                                                    ïêéæëôîë ïêèæêôè
     îî ëëæîôê ëéæë ëèæê
                               Ú®¿²½± ïìðæî ïìïæí                                  Ù®·´´ù­ îîæïîôïì îíæêôïì
     ïêêæç                                               Ù»±®¹·¿ù­ êîæîì êíæîð
                                ïìíæí ïìçæïê ïéêæïïôïè                              ìëæïð ïðîæïð ïëðæïï
                                                          ïííæïè
    ÚÓÝÍÎ èêæê çðæïí                                                                ïëïæï ïëéæê ïëçæî
                               Ú®¿²½±ù­ ééæïï ïíçæïé     Ù»®¿´¼ íèæïï               ïêïæïð ïêèæïî
     ïðîæïè
                               º®»» ïïîæïèôîì            Ù»®®§ íèæçôïî êìæí        ¹®±­­ èèæïçôîð ïðìæîí
    ÚÓÝÍÎÍ éìæîî ïïðæïê
     ïëéæïð                    º®»»­¬¿²¼·²¹ íïæîí        ¹»¬ ¿´´ ìðæê              ¹®±«²¼ ïðæë ïëíæïç
                                éïæïî éíæç ïíìæî
    º±½«­ ïíìæì ïíëæî
                                                         ¹·ª» çæïè ïïæïë ïíæïç     ¹®±«° íìæïéôïè êðæë
     ïìïæë ïëíæî               Ú®·¼¿§ ïîæë îîæïç                                    êïæïéôîð
                                                          ïìæï îðæïç îéæîî íìæïç
    º±½«­»¼ ïîçæé              Ú®±´·½ ïìêæïî              íéæï íèæî éðæé éîæï
                                                                                   ¹®±«°­ ëçæîð
                                                          èðæç èïæïë èîæïé èëæîð
    º±½«­»­ ïëçæî              º®±²¬ ïðæîí ìïæì ëëæïî     èçæîì ïðìæë ïðçæîî       ¹«»­­ ïïæî ïëæï îðæî
                                êëæç çëæî ïïçæïì          ïïëæïí ïïéæîï ïíçæïì
    º±´µ­ íìæïç ïìçæç ïèðæê                                                         îéæïí íðæîì íîæïé
                               º«´´ êæïì èìæè ïíêæïç      ïêîæîì ïêêæïï ïêèæì       íëæîï íçæéôîï ìðæîð
    º±´´±© ìéæï êïæïï                                     ïéîæí ïéìæïð              ìïæîë ìêæîì ëìæîì ëëæè
     ïíðæîð ïëçæïë             º«´´§ ïðêæïê                                         ëçæíôïê êíæí éíæîð éëæê
                                                         ¹·ª·²¹ çæîï îçæï êèæïë
    º±´´±©ó«° îèæïë            º«²½¬·±² ëëæîî ïíèæç                                 çíæç ççæè ïðéæíôïê
                                                          ïìéæîì
                                ïììæïç ïìéæîì                                       ïïðæîï ïîîæîï ïîçæï
    Ú±®¼ êèæîîôîì éçæí èçæç                              ¹´¿¼ îïæïç                 ïíîæî ïííæîî ïíìæîî
     ïêêæê                     º«²½¬·±²­ ïìíæïï                                     ïëëæîî ïëéæïç ïêêæïè
                                ïììæïð ïìèæèôïî ïìçæé    ¹´¿­­»­ ïéïæí ïéçæê
    º±®¹»¬ ïíèæïè                                                                   ïêçæëôïðôïé
                               º«®¬¸»®·²¹ ïíéæîí         ¹´±¾¿´´§ ïêíæïç
    º±®³ êæïç èæè ïëæï îðæë                                                        ¹«·¼¿²½» ïððæè ïìéæîð
     îíæïð îçæì ìíæîë ìêæïð                              ¹±±¼ èæîôîë ïïæïð
                                                                                   ¹«·¼» ëëæî
     ìçæïç ëïæïë ëîæîð ëíæêô              Ù               ïîæïî îêæïî íéæîë ìêæì
     ïé ëêæïë êëæïç éçæïë                                 ëðæïê ëéæîí ëçæïôëôïë    ¹«·´¬§ ïðêæïð
     èîæì èíæïôïé èêæîï èéæè   ¹¿³» ïðèæç ïîíæïç          êïæîí êìæïð êèæë éèæîî
                                                                                   ¹«§ íìæîîôîí ïîçæïç
     çíæî çìæï çêæîí çéæïè                                èîæïë çðæïð çêæïê
     ççæí ïððæïôîð ïðêæî       ¹¿¬»µ»»°»®­ ïëçæìôïð       ïíïæì ïìçæí ïëðæîî
     ïðçæí ïïðæïé ïïïæé        ¹¿ª» ïçæï íéæîï íèæë       ïëíæîðôîí ïêíæïç                     Ø
     ïïîæé ïïìæïî ïïëæé                                   ïêêæïï ïéçæïð
                                ìêæî êêæîí éèæîï
     ïïêæïð ïïèæîì ïïçæë        ïðéæïê ïííæîì ïëíæïè                               ¸¿´º ìîæïì ïïéæìôëôè
                                                         ¹±­¸ ïêæïç
     ïîìæîî ïîéæç ïíðæí         ïêèæí ïéïæé
     ïíïæí ïííæïð ïíìæïç                                 ¹±ª»®²³»²¬ êæïç           ¸¿´º©¿§ ïïïæïí
     ïíêæîî ïìîæïê ïìíæïíô     ¹»²»®¿´ éëæéôïð çìæïê      êïæïê                    Ø¿´´ êëæïêôîí
     îð ïììæïî ïìëæïç           ïìïæïí
                                                         ¹®¿¾ ïïèæï                ¸¿²¼ çïæïð
     ïìêæîôîî ïìçæïç ïëïæî     ¹»²»®¿´´§ îéæïê íîæîôë
     ïëìæé ïëçæîï ïêëæîí        ìíæïí êçæîð éïæë èíæîð   ¹®¿¼»­ ïíîæè              ¸¿²¼´» ïíæï îéæïî
     ïéïæîî ïéìæé               çîæïï çëæïïôîí çèæïðô    ¹®¿¼«¿¬» ëìæîôç ïðçæîë    ¸¿²¼´»­ ëëæïç
    º±®³¿´·¦»¼ ëëæê ëèæê        îî ïðîæë ïðèæïê ïïðæíô
                                ïì ïîðæï ïíîæì ïíêæç     ¹®¿¼«¿¬»¼ ëìæï            ¸¿²¼´·²¹ êðæè
    º±®³¿´´§ èéæì               ïëïæïï ïëëæë ïêðæîë      ¹®»¿¬ ëïæç éðæîë          ¸¿°°»² ìçæé éðæïê
    º±®³»¼ ìëæîï                ïéëæîï
                                                         ¹®»¿¬»® êíæïîôïç           ïîìæïï ïëëæîð ïêéæïé




                        ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                      èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 197 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ ïçé×²¼»¨æ ¸¿°°»²·²¹Š·²­¬®«½¬·±²­
    ¸¿°°»²·²¹ êçæïï            êîæïç êéæîì ïëïæïé       ·¼»²¬·½¿´ ïðëæîï ïíìæè    ×²½±®°±®¿¬»¼ éæé
     ïêéæïê                    ïêëæë                                               êðæîî
                                                        ·¼»²¬·º·»¼ ïðéæïë
    ¸¿°°§ çæïë ïéçæîð         ¸·­¬±®§ îëæîì              ïéðæîë                   ·²¼»°»²¼»²¬´§ ïëèæîì
    ¸¿®¼ çéæïð ïïîæïì         ¸·¬ íìæïï                 ·¼»²¬·º·»­ ïçæç           ·²¼·½¿¬·±²­ ïðëæïç
    Ø¿­¸»³· èæîì              ¸·¬­ ïïìæïì               ·¼»²¬·º§ ììæî             ·²¼·ª·¼«¿´ ïððæïì
    ¸¿¬» êìæïî                ¸±´¼ çæè ïïæïç ïëæîî      ·¹²±®¿²¬ ïéçæîï           ·²¼·ª·¼«¿´­ ïîðæïî
                               ïêæïç ïéæé îèæïï ííæì
    ¸¿«´·²¹ ïíêæïè                                      ·³³»¼·¿¬»´§ íêæïè         ·²¼«­¬®·»­ ëïæïðôïî
                               íçæê ìéæïðôïï ëìæîî
                                                         çèæì
    ¸¿¦¿®¼ ïêðæîð              êëæê éîæë çíæè ïïéæîë                              ·²¼«­¬®§ íïæîî íîæìôé
                               ïëëæîôîë ïêìæïë ïêëæïï   ·³°´»³»²¬ ìéæïì            ííæè ìïæïé ìèæïéôïèôîïô
    ¸¿¦¿®¼±«­ èçæï             ïêçæîð ïéíæîî             éîæîí ïíîæí               îì ìçæîíôîì ëïæîî ëîæíô
    ¸¿¦¿®¼­ ïêðæîî            ¸±´¼»® ííæîí íìæîí
                                                                                   ïïôïìôïè ëíæìôèôïïôïëô
                                                        ·³°´»³»²¬¿¬·±²
                                                                                   îð ëëæëôç ëêæïî ëçæïè
    ØßÆÓßÌ ííæîð               çêæïë ïëëæè               êíæîðôîìôîë
                                                                                   êðæêôïé êïæèôïì êîæé
    ¸»¿¼ ïèæïìôïç íèæïï       ¸±´¼»®­ ìéæîí             ·³°´»³»²¬·²¹ ïêçæè         êéæïí èïæê èìæïî
     ìíæïç êíæé éðæé èïæîí                                                         ïðèæîî ïðçæêôïíôïç
                              ¸±´¼·²¹ çîæîë ïëìæïí      ·³°´·»¼ ïëçæïë
     ïíçæí ïèðæìôïð                                                                ïïïæîì ïïíæïè ïïìæï
                              ¸±´¼­ ïéíæì               ·³°±®¬¿²¬ ïîíæï            ïïëæëôïíôïëôîïôîî
    ¸»¿¼·²¹ ïíçæïî                                                                 ïïêæìôé ïïéæçôïîôïêôïé
                              ¸±³» ïíçæïî ïìðæêôïîô     ·³°±®¬¿²¬´§ ïêíæïî         ïïçæí ïîðæîî ïîêæîî
    ¸»¿´¬¸ çìæîì çëæîï         îðôîï ïìïæïðôïêôîîôîí
                                                        ·³°±­» ïïíæè               ïìðæïé ïìîæèôîì ïììæîë
    ¸»¿® çæïí ëìæì             ïìîæíôïí ïìíæïðôïëôïè
                                                                                   ïìêæïè ïëðæïé ïëïæïìô
                               ïììæç ïìëæïðôïïôïí       ·²ó½´¿­­®±±³ ëèæè
    ¸»¿®¼ çæîð ïìêæçôïî                                                            ïé ïëëæê ïëéæç ïêðæî
                               ïìêæïç ïìèæïí ïìçæé
     ïëéæîì                                             ·²ó¸±«­» îéæïë îçæïè       ïêïæïî ïêíæç ïêéæïì
                              ¸±²» êèæïí                 ïîîæïé                   ·²¼«­¬®§ó©·¼» ïìðæïï
    ¸»¿ª·»® ïîíæîì ïîìæïôí
                              ¸±²»­¬ ïîæïð îçæé ìîæì    ·²ó­¬¿¬»ó±ºó®»­·¼»²½»     ·²»°¬²»­­ ïððæïí
    ¸»¿ª·´§ ìçæï êïæïë         ëìæïî êðæïì ïíèæêôïç      ïðéæîï
    ¸»½µ ïìêæïð                ïìèæïê                                             ·²º±®³¿¬·±² ìêæë éêæê
                                                        ×²¿ ïèæïè îêæïè îéæëôéô    ïðìæïé ïîïæê ïêìæïï
    ¸»´¼ ìéæïîôïíôïì          ¸±²»­¬´§ îêæîî éíæïî       èôïðôïíôïì ïéçæïï         ïéðæïí ïéïæîì ïéìæïê
     ïðìæïð ïîìæïî ïëìæîí      èîæïí ïëíæï
                                                        ×²¿«¼·¾´» ïìíæê           ·²º®¿½¬·±²­ ïîîæïð
    ¸»´°»¼ ìéæïí ïíîæí        ¸±®­» ïðïæïôïè
                                                        ·²½·¼»²¬ ïíðæîë           ·²º®»¯«»²¬´§ ëçæïêôïé
    ¸»®»¬± ïîæïè              ¸±«® ïëæç ïêèæïê
                                                        ·²½´·²¿¬·±² ïïéæé         ·²¸»®»²¬ ïíîæç
    ¸»­·¬¿¬» íêæïé            ¸±«®´§ ïëæïê ïíèæîì
                                                        ·²½´«¼» ííæïç çðæïç       ·²·¬·¿´ êêæïï ïîèæïç
    ¸»§ ëçæë ïððæé ïðëæïé     ¸±«®­ ïíìæîë ïíëæï         çïæîì ïðíæïì ïëðæîï
     ïêçæïî                                                                       ·²·¬·¿´´§ ëëæîí ïëèæïï
                              ¸±«­» íîæîð ííæïé         ·²½´«¼»¼ îïæì íêæïí
    ¸·¹¸ ëéæîì                 ïìîæçôïð ïìëæïé           ïðíæïí ïîîæé             ·²­·­¬»²¬ çïæî
    ¸·¹¸©¿§ ëëæé ëéæè         Ø±©¿®¼ èæîí               ·²½´«¼»­ ìïæïì ëðæîì      ·²­°»½¬·±² ïîíæîï
     ïðèæïê ïïðæèôïì ïïïæì                                                         ïíçæïçôîï ïìðæïðôïïôïí
                              ØÎ ïéðæîð ïéíæêôïï        ·²½´«¼·²¹ çíæïé çìæïð      ïìîæì ïìèæïç ïêîæîî
     ïëçæëôïï
                                                         ïëéæïð                    ïêíæîî
                              ¸«²¼®»¼ ëêæë
    Ø·´¬±² ïèðæìôïð
                              ¸«²¼®»¼­ îèæîï ìçæîï      ·²½´«­·±² ïéðæïì          ·²­°»½¬·±²­ ïêíæîì
    ¸·®» ïîêæïí ïîéæì
                              Ø«²¬»® íìæëôîë            ·²½´«­·ª» ìíæîð           ·²­¬¿²½» îìæïð éðæïï
     ïîèæïïôïç
                                                        ·²½±³» êðæïçôîïôîì         çíæïï çèæïì ïïîæïí
    ¸·®»¼ íîæë ïîéæí ïîèæïë
                                                         ïéçæîî                   ·²­¬¿²½»­ çëæïë ïêêæí
                                          ×
    ¸·®·²¹ ïîèæë
                                                        ·²½±²­·­¬»²¬ ïìêæê        ·²­¬®«½¬·±²­ îçæî
    ¸·­¬±®·½¿´´§ ìèæîð        ×Ü êæïç



                        ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                      èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 198 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ      ïçè×²¼»¨æ ·²¬»²¼ŠÔ·µ»©·­»
    ·²¬»²¼ ïíïæîî              ·­­«¿²½» ììæïí             Õ»·º»®ù­ êìæì              Ô»¿²¼»® íìæï
    ·²¬»²¼»¼ çèæïî             ·­­«» îíæïè íçæïì          µ»§­ ëéæîð ïïèæïìôîï       ´»¿®²»¼ ëëæí
                                ëçæïè çðæîì ïêíæïì
    ·²¬»²¬ èéæïî                                          µ·¼¼·²¹ ïèðæê              ´»¿­»¾¿½µ èêæî
                               ·­­«»¼ îìæêôé îëæïç
    ·²¬»®¿½¬·±²­ ëèæîí                                    Õ·¼­ ëéæîí                 ´»¿­»¼ ïðíæïï
                                îéæï ìîæîïôîî ìíæè êéæé
     êêæê
                                ïðéæè ïëðæì ïêèæê         Õ·³±²» ïðïæîî ïðîæïï       ´»¿ª» ïððæî
    ·²¬»®»­¬ éïæîë
                               ·­­«»­ ííæïë ïððæîí        µ·²¼ îçæè íêæï íçæïð       ´»¼ ïéîæîð
    ·²¬»®¶»½¬ éèæì              ïëïæì ïêíæïí               ìëæîí ëîæîì ëêæí êïæïî
                                                                                     ´»º¬ ïððæïç ïíçæïï
                                                           êìæïì éíæïí éìæïïôïë
    ·²¬»®²¿´ ëêæîí ïìéæîð      ·­­«·²¹ îìæí                                           ïìðæîí
                                                           èçæé çðæîï çêæç ïððæìôç
    ·²¬»®²¿´´§ çèæîí ïîîæîí    ·¬»³­ ïíïæë                 ïðîæè ïðìæî ïðéæïôïç      ´»²¹¬¸§ ïïæê
     ïêçæç                                                 ïîíæé ïìéæïè ïëðæïè
                               ×ª»§ íéæì                                             ´»­­»® éïæë
                                                           ïëéæí ïêìæïèôîð
    ×²¬»®²¿¬·±²¿´ ïíçæè
                                                          µ²»© ïîæïï ëéæïê           ´»¬¬»® ïëæîí ïêæîôíôïì
     ïìèæïë
                                           Ö                                          îïæëôïð îèæé îçæíôê
                                                           ïîèæîë
    ·²¬»®°®»¬ ïíðæïì                                                                  íêæíôîîôîí íçæèôïð
                               Ö¿½±¾ éæì çæí ïîéæîï       µ²±©·²¹ ïèæïð ïîîæç         ìðæïí
    ·²¬»®°®»¬¿¬·±²­ èìæïî                                  ïééæîì
     ïíêæïðôïî                 Ö¿²«¿®§ ïëêæîð                                        ´»¬¬»®¸»¿¼ íïæïí ìêæîð
                                                          µ²±©´»¼¹» ëïæïð ëíæí        ìéæí
    ·²¬»®®«°¬ ïðæïð            ¶±¾ ëçæê ïìîæïî ïëìæç       ïìçæîë ïëðæïêôîì ïëïæé
                                                           ïêîæïè ïéíæï ïéëæé
                                                                                     ´»ª»´ ìéæîï êèæê éïæïî
    ·²¬»®­»½¬·±² çæïï          ¶±¾ó®»´¿¬»¼ ïíèæç                                      ïïïæïêôîï ïïîæîî
     ïïçæîíôîì ïêðæê            ïìíæïï ïììæïðôïç                                      ïêîæïì
    ·²¬»®­¬¿¬» éðæï éëæïê       ïìéæîí ïìèæéôïî ïìçæê                  Ô
                                                                                     ´»ª»´­ ïîêæí
     éêæïîôïè éçæè ïíêæïê      ¶±¾­ ïìíæïè
     ïëéæïé                                               Ô¿²» êæïê éæî íçæï         Ô»© îîæïð îíæï íëæî
                               Ö±¸² ííæîí íìæîí ìëæïî      ìêæîï éìæïì                ìëæç ïëðæë ïêèæê
    ·²¬®¿­¬¿¬» ìèæî êîæèô
     ïìôïèôîë êíæîôëôïï        Ö±²»­ ëìæîôíôëôêôïðôïïô    Ô¿²»ù­ îëæîí               Ô»©¹®·´´ îîæè
     êçæîë éïæïôê               ïè
                                                          ´¿®¹» ïïéæïìôïè ïîðæïí     ´·¾®¿®·»­ ìèæïð
    ·²¬®±¼«½»¼ çæí             Ö® íéæë                     ïîïæïí ïëíæïíôïë          ´·½»²­» êæïè èèæè
    ·²ª»­¬³»²¬ ìèæí            ¶«¼¹» ïððæïç ïíðæïç         ïëéæïê ïêéæïë              ïðéæïéôîî ïïïæïë
                               Ö«¼§ ïèæïè îìæïëôïè        ´¿®¹»® ëïæîð ëêæïèôîï       ïîèæïôîôì ïíîæç ïëçæíôè
    ·²ª·¬»¼ ëçæîë
                                îëæîð îéæìôêôïïôïìôïë      ïïìæïè ïïêæîï ïíïæïè      ´·½»²­»¼ ïîëæïë ïíîæé
    ·²ª±·½» ïéæèôçôîïôîíôîì
                               Ö«´§ ïëæïêôîí ïêæïìôîð     ´¿¬» ëéæê ïìêæïï            ïêîæïíôïç
     îëæïìôïëôïêôïèôîð îêæèô
     çôïï ïéèæï ïéçæïè          îïæïð îîæïç îíæëôïê                                  ´·½»²­»­ êïæî ïííæîï
                                                          ´¿© éæïç ïïçæç ïìéæïì
                                îìæé îèæé
    ·²ª±·½»­ îéæï ïéçæïï                                   ïìèæí ïëðæïé ïëïæë        ´·½»²­·²¹ ïïìæì ïîðæîë
                               Ö«²» ïêæïê                 ´¿©­ ïïìæê ïîïæï            ïîçæîð ïíîæìôïð ïëïæîî
    ·²ª±·½·²¹ ïèæïë
                               ¶«®·­¼·½¬·±² îçæîð          ïêðæîì ïêïæï              ´·º» íèæîí
    ·²ª±´ª» èîæïí
                               ¶«®·­¼·½¬·±²¿´ ïèðæé       ´¿©­«·¬ çæì                ´·¹¸¬ èíæïë ïîîæïî
    ·²ª±´ª»¼ íîæïè íìæïë
                               ¶«®§ ïððæîï ïìëæïì         ´¿©§»®­ ëçæïìôîïôîí         ïîêæïë ïíðæîíôîë
     êïæîï êèæïè êçæîôïç
     éðæîî éïæì éëæïë éçæè      ïëîæïç ïêéæì               êðæí êêæé                 ´·¹¸¬»® èíæïç
     ïïêæî ïíèæïï ïììæîï                                  ´»¿¼ ïíïæê                 ´·¹¸¬©»·¹¸¬ èïæïðôïêô
     ïëîæïë ïêëæè ïêêæé                    Õ
                                                          ´»¿¼ó·² éìæïì               ïç èîæîôîë èíæîì
     ïéìæè
                                                                                      ïðëæïî ïíîæïê ïííæìôè
    ·®®»´»ª¿²¬ ïîëæê           ÕóÛó×óÚóÛóÎ íèæïï          ´»¿¼·²¹ éíæïí ïîçæïî        ïíìæïë ïíëæè
    ·®®·¬¿¬»¼ ïéðæîî           Õ»·º»® íèæçôïï             ´»¿¼­ ëèæîë                Ô·µ»©·­» çæïê




                       ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                     èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 199 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ    ïçç×²¼»¨æ ´·³·¬¿¬·±²­Š³·²«¬»
    ´·³·¬¿¬·±²­ çéæîðôîí      ´±¬ îçæîì íéæîî íèæîî       çìæïôîë çêæîí çéæïè      ³»»¬·²¹­ ëçæîì
                               ìëæí ìèæïïôîë ìçæîî        ççæí ïððæïôîð ïðêæî
    ´·³·¬»¼ ïðèæïê ïïðæïë                                                          ³»³¾»® êîæîï
                               êíæïë êçæïïôïí éïæîî       ïðçæí ïïðæïé ïïïæé
    ´·³·¬­ ïèðæé               éíæïè ïíðæïï               ïïîæé ïïìæïî ïïëæé       ³»³¾»®­¸·°­ êïæï
                                                          ïïêæïð ïïèæîì ïïçæë
    ´·²»­ ëêæîî éîæï ïëðæé    Ô±« îíæïì                                            ³»² ïëíæïé
                                                          ïîìæîî ïîëæî ïîéæè
     ïêëæïê ïêèæç
                              Ô±ª» ëéæîí                  ïíðæí ïíïæí ïííæïð       ³»²¬·±² èçæì çèæé
    ´·²µ îïæì ïêìæîë                                      ïíìæïç ïíêæîî ïìîæïë
                              ´±© ïîîæïç                  ïìíæïíôîð ïììæïî         ³»²¬·±²»¼ íìæî íêæí
    ´·²µ­ ïêìæîì                                          ïìëæïç ïìêæîôîî ïìçæïç    êðæïê ïíêæïí ïéðæîì
                              ´±©»® ïêðæè
    ´·­¬ íêæïí ììæèôîð ìëæë                               ïëïæî ïëìæé ïëçæîï       ³»²¬·±²­ îîæè îëæîî
     ëèæç ïðêæïï                                          ïêëæîí ïêçæì ïéïæîî
                                          Ó               ïéîæç ïéìæêôïîôîï        ³»®½¸¿²¼·­» ïíêæîôïç
    ´·­¬»¼ ïîæïé ïíæë ëëæïï                               ïéçæçôïì ïèðæîï          ³»­­ ïïæïì ìëæï
     ïíçæïç                   Ó¿¼¿³ êëæî
                                                         ³¿²²»® ïíìæîî             ³»­­¿¹» îëæê
    ´·­¬»² ïððæé ïðëæïé       ³¿¼» ëêæí ïîðæïê
     ïéïæî                     ïíîæïç ïëíæìôè ïêïæïè     ³¿²«¿´´§ ìðæí             ³»­­¿¹»­ ïìèæîïôîì
    ´·­¬·²¹ ììæé               ïêîæê ïêíæéôè             ³¿²«¿´­ ççæïé             ³»¬ íëæïèôîð ïîêæïë
                              ³¿·² ëëæîì                 ³¿²«º¿½¬«®»®ù­ ïðëæì       ïîéæë
    ´·¬»®¿´´§ ëèæîî ïïëæîð
     ïíëæïí                   ³¿·²¬¿·²»¼ ììæè            ³¿®µ»¼ ïïæîð ïíæîë        ³»¬®·½ ïîîæï ïîíæï
                                                          ïìæê íéæïí íçæíôïè        ïêíæç
    ´·¬·¹¿¬·±² ïìæïïôîë       ³¿¶±®·¬§ íðæë ëïæéôïè
     ííæéôè íìæïë íêæïì        ëèæìôë ïïêæïîôïè           êéæïë ïêìæïê             ³»¬®·½­ ïîïæîí
     ììæïç ìëæì éðæïëôîï       ïïéæïë ïîìæïç             ³¿®®·¿¹» ïèðæî
     ïíëæí ïéîæïì
                                                                                   Ó·½¸¿»´ éæì
                              ³¿µ» îèæç ííæçôïï ìðæé     Ó¿®§ èæîì                 Ó·½¸·¹¿² ííæîì íìæîí
    ´·ª» ïçæîë îëæîë ïððæïð    ìíæïè ëîæîí éíæîï éçæç
     ïîéæïî ïêìæïï ïêëæï       çèæïé ïïêæê ïîðæïë        ³¿¬»®·¿´ ïéæïî èîæïí      ³·¼¼´» íêæïï êìæïí
    ´·ª»¼ îîæî ïìïæî           ïíîæîî ïëîæïè ïëëæîî      ³¿¬»®·¿´­ ïéæê ìîæïîô     ³·´» ïíèæîïôîî
                               ïêîæîï ïéíæîî ïéìæïë       ïé ìíæçôîïôîì ììæîï
    ´·ª·²¹ ïçæïç îëæïð                                    ìëæë èðæïè èçæï ïêçæîî   ³·´»­ ïëêæïêôîï ïêíæïé
     ïðèæï                    ³¿µ»­ îëæé ïîëæîë
                               ïêîæé                     ³¿¬¸ ïèæïç êéæïç          Ó·´µ ëéæîí
    Ô·¦ ïéðæîð
                              ³¿µ·²¹ îêæîð îçæïð         ³¿¬¬»® ííæïë ìïæïè        ³·´´·±² ïëêæîï ïêíæïé
    ´±½¿´ ïïçæç                éðæïíôïì ïðêæïì ïïðæîð     ìëæïê ìéæî ïêìæí         ³·´´·±²ó°´«­ ïëêæïç
    ´±½¿¬·±² íëæé              ïïëæîí ïëéæîë
                                                         ³¿¬¬»®­ ïíæïë ïìæîë       ³·²¼ îïæïè çèæì
    ´±½µ ïìïæïê ïìîæïð        Ó¿´±²» êêæîí                ííæëôêôéôè
                                                                                   ³·²¼­ ïëëæïí
    ´±¹·­¬·½­ ïíëæîë          ³¿² ïëìæê                  ³¿¨·³«³ ïíîæëôêôïï
                                                                                   ³·²» íìæï ççæîí
    ´±²¹ ïìæìôç îîæïôí        ³¿²¿¹»³»²¬ ïîëæïíô         ³»¿²­ ïðæîë ïðíæí
     êìæïê çéæì ïðéæîë         îî ïîêæí ïêîæìôïðôïè                                ³·²·³«³ ïëæïðôïë
                                                         ³»¿²¬ ïêèæï                ïïíæè ïêéæïç
     ïëêæí                    ³¿²¿¹»³»²¬òù ïêïæïí
                                                         ³»¿­«®» ïêíæïð            Ó·²²»¿°±´·­ îïæïìôïèô
    ´±²¹»® îîæîï ëéæïî        ³¿²¿¹»® ïéðæîï ïéíæê
     çïæîð ïíêæîð                                        Ó»¿­«®»³»²¬ ïêíæí          îïôîî
                              ³¿²¼¿¬»¼ ïïîæïì
    ´±²¹»­¬ ïðìæí                                        ³»¿­«®»³»²¬­              ³·²«¬» ïïæïêôïç ïìæï
                              Ó¿²² éæîë èæïíôïëôïèô       ïêéæïì                    ïëæîî ïéæè îðæïèôïç
    ´±±µ»¼ îëæí ïðëæí          îë ïðæïç îðæì îíæç îçæì                              îéæîî îèæè íçæê êëæé
     ïîéæïï ïìïæë ïéèæçôïê     ìíæîë ìêæïð ìçæïç         ³»»¬ èðæì èêæè çðæïë       èïæïë èëæîï èçæîì
                               ëïæïë ëîæîð ëíæêôïé        çëæïî ïðíæï ïîïæïè        ïðìæê ïïéæîïôîë ïíçæïì
    ´±­» ïîíæî                                            ïíìæïë ïíëæè ïëèæïé
                               ëêæïë êìæïè êëæïç êêæé                               ïëëæîë ïêîæîë ïêëæïï
    ´±­¬ êíæîí ïíìæí           éèæíôïì éçæïë èîæì         ïêêæé                     ïêçæîð ïéíæîî
                               èíæïôïé èêæîï èéæè çíæî



                         ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                       èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 200 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ     îðð×²¼»¨æ ³·²«¬»­Š±ºº·½·¿´´§
    ³·²«¬»­ ìðæï êìæïç          ïìêæïôì ïëðæèôçôîë       ²±²ó¼±¬ ëðæïé               ïé èêæîï èéæè çíæî çìæï
     ïíèæë ïéïæè                ïëïæé ïëëæî ïëéæïíôîë                                çêæîí çéæïè ççæí ïððæïô
                                                         ²±²ó¼±¬ó®»¹«´¿¬»¼
                                ïëèæïë ïêîæë ïêëæç                                   îð ïðêæî ïðçæí ïïðæïé
    ³·­­»¼ ïðéæîî                                         ìçæí
                                ïêèæçôïðôïï ïêçæç                                    ïïïæé ïïîæé ïïìæïî
    ³·­­·²¹ íìæèôç              ïéîæîì ïéëæìôïè ïéêæê    ²±²ó®»¹«´¿¬»¼ ëðæîë         ïïëæé ïïêæïð ïïèæîì
                                                                                     ïïçæë ïîìæîî ïîéæè
    Ó·­­±«®· ííæîí íìæîí       ³±¬±®·­¬ ïêðæì            ²±²½±³³»®½·¿´ ëîæîî         ïíðæí ïíïæí ïííæïð
                                                          ïïíæëôç ïïìæí ïîðæîì
    ³·­¬¿µ»² èðæïé             ³±«¬¸ ëèæîí ëçæïî                                     ïíìæïç ïíêæîî ïìîæïë
                                                          ïîëæïì ïîêæïé ïëçæïê
                                                                                     ïìíæïí ïìëæïç ïìêæîî
    ³·­«²¼»®­¬¿²¼·²¹           ³±ª» îèæïïôïî ëçæê         ïêïæè ïêèæïð
                                                                                     ïìçæïç ïëïæî ïëìæé
     çðæîí ïðçæïë               éìæïê
                                                         ²±®³¿´ çìæïí ïïéæïé         ïëçæîï ïêëæîí ïéïæîî
    ³·­«²¼»®­¬±±¼ éíæï         ³±ª»¼ ïíðæïð                                          ïéìæê
                                                         ²±¬¿¾´» çëæïë ïððæì
    ³·¨»¼ ïíðæë                ³±ª»³»²¬ éðæì                                        ±¾¶»½¬·±² ïîëæî
                                                         ²±¬½¸ éïæïí
    ³·¨¬«®» ííæïì ìçæí         ³±ª·²¹ íçæîì çðæîí                                   ±¾¶»½¬·±²­ èæè
                                                         ²±¬» îëæêôïê
     ïîíæîì                     çïæç
                                                                                    ±¾´·¹¿¬·±² çíæè ïïçæè
                                                         ²±¬»­ ïêêæïî ïéíæîí         ïìïæîë ïëèæê ïêðæïð
    ³±¼»´ íéæïïôîð             ³«´¬·°´»­ íðæîë
                                                         ²±¬·½» éæè ïîæî ïíæîî      ±¾´·¹¿¬·±²­ éðæë ïêïæé
    ³±³ ïìêæïë                 ÓÊÎ ïîèæë ïîçæî
                                                          íêæî íèæïé ïîîæïè
    ³±²·»­ ïëìæî                                          ïêìæîî                    ±¾­»®ª¿¬·±² éðæïí
                                         Ò                                           éìæë ïðéæê ïíéæè ïëëæëô
    ³±²¬¸ ïéæîìôîë îêæïêô                                ²±¬·½»¼ ïðéæïí              èôçôïì ïêðæî ïéëæïíôïê
     îïôîë
                               ²¿³»¼ íéæé                ²«³¾»® éæé ïðæï ïïæïëô     ±½½¿­·±²¿´´§ ëçæïê
    ³±²¬¸´§ îêæïì                                         ïê ïéæì îëæïé îêæïï
                               ²¿³»­ ííæï íèæïç ìëæí      îçæïé íîæïé íëæíôè        ±½½«® ïììæïì
    ³±®²·²¹ ïðæïé ïéîæïéô                                 ìðæïë ìèæí ëëæïð êïæïì
     ïèôïç                     ²¿¬«®» ëêæïï ïíéæîïôîí                               ±½½«®®»¼ íïæîî íëæîî
                                ïììæîí                    êéæïê éíæìôëôïë éìæïôîô
                                                                                     êéæê
    ³±¬±® íðæïï íìæîï                                     ìôïîôïè éëæîï éèæîì
     ìïæïé ìèæïç ìçæîï         ²»½»­­¿®·´§ ììæïç ìëæì     éçæîî èëæï ïðìæîôîî       ±½½«®­ êçæê
     ëðæïíôïìôîî ëïæïïôïí       ìêæïë çïæïê çìæî çèæïê    ïðëæéôç ïðêæïéôîíôîì
                                ïîðæïî                                              ±¼¼ ïêéæïï
     ëìæîë ëéæîôèôïî êïæïð                                ïðèæïì ïïíæîí ïïìæï
     êîæïï êíæïë êéæïîôïì      ²»»¼»¼ ïïæí îíæé           ïïéæê ïîîæïí ïîíæïé       ±¼±³»¬»® ïìðæé
     êçæíôïíôîîôîì éðæíôëô      íéæïê ïîèæîë              ïîêæçôïí ïíïæïíôïé         ïìïæîì
     ïíôïçôîðôîí éïæç éìæèô                               ïíéæê ïíèæîôíôè ïììæïè
                               ²»©ó¸·®» ïíðæïì                                      ±ººó¬¸»óª·¼»± ïðìæïð
     îïôîí éëæïîôïèôïç                                    ïìçæîì ïëðæíôì ïëêæïç
     éêæïð éçæïðôïíôîïôîí      Ò·½¸±´¿­ éìæîð ïîêæïì      ïêíæïð ïêèæì ïéèæî        ±ºº»²­»­ ïêëæïé
     èðæïëôîðôîë èïæîôïïôïéô    ïîéæîë ïíèæè ïììæïè      ²«³¾»®­ íçæîìôîë           ±ºº»® íîæî ìçæîí çèæïé
     îð èîæîôîë èíæïïôïíôïêô    ïìéæîî                    ïîíæîð                     ïéëæïï
     îë èìæïôïë èêæêôïðôïç
     èèæïï çðæïí çïæïôëôêô     ²·¹¸¬ ïçæîí ïðéæîì        ²«³»®·½ ïîîæïí             ±ºº»®»¼ îíæîë çèæë ççæê
     ïíôïéôîî çîæïôïì çíæïîô    ïìðæéôïí ïìïæïé ïìîæïí                               ïðçæé
                                ïìëæïð ïìêæîð ïìéæî      ²«³»®±«­ ïðæî
     ïë çìæïï çëæïè çêæî
                                ïìèæïí ïêíæî                                        ±ºº»®·²¹ ìêæê ïðêæë
     çéæéôîì ççæïôê ïðîæìôïé
                                                                                     ïïèæîë
     ïðíæïï ïðëæïîôïìôïë       Ò·²»¬§ó¬¸®»» ïéíæîí                  Ñ
     ïðèæïëôïêôïé ïðçæïè        ïéìæîë                                              ±ºº»®­ íîæê
     ïïðæèôïìôïë ïïïæì                                   ±¾»§ ïïìæë ïïçæçôïé
     ïïîæë ïïíæëôç ïïìæí       ²±²ó½¼´ éïæê çîæîë                                   ±ºº·½» èæîíôîì ïìæïç
                                                          ïîïæï ïêíæïí               ïêæê ïèæïè îðæïìôïëôïêô
     ïîðæîì ïîïæïíôïè ïîìæç     çíæç ïîíæïíôïìôïèôîíô
                                îë ïîìæïôíôëôïé ïîëæîí   ±¾»§·²¹ ïîîæïï              îï îêæïè îéæî íðæïïôïëô
     ïîéæïç ïîèæî ïîçæîí
                                ïêìæç                                                ïé ììæé ëéæè êêæïð
     ïíðæîï ïíïæç ïíîæîì                                 ±¾¶»½¬ îíæç îçæì ìíæîë
     ïííæíôëôèôîí ïíìæïêôïè    ²±²ó½±³³»®½·¿´             ìêæïð ìçæïç ëïæïë         ±ºº·½»® ìëæîì ïðéæïì
     ïíëæçôîð ïíêæîôéôïìôîï     ïëðæè                     ëîæîð ëíæïé ëêæïë
     ïíéæìôïì ïìëæéôîí                                                              ±ºº·½·¿´´§ ïíéæïï ïëèæç
                                                          êëæïç éçæïë èîæì èíæïô



                      ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                    èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 201 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ    îðï×²¼»¨æ ±ºº´±¿¼Š°»®³·¬¬»¼
    ±ºº´±¿¼ ïíêæï              ±°·²·±²­ çæé îîæîë         ±©²»®­ ïîðæïï              ïííæîì ïíìæï
                                îíæïé îìæìôêôïï íëæè
    Ñ¸·± ïðéæïê                                                                     °¿­­»²¹»®ó
                                íêæïé ìîæïè ìíæë ìëæîðô
                                                                    Ð               ¬®¿²­°±®¬·²¹ ìçæïí
    ±´¼»® íèæîí ëéæïê           îïôîë ìêæê ëëæì éïæïéô
                                ïèôïç éîæîôêôïìôïèôîí                               °¿­­»²¹»®­ éêæïï
    ±²ó¬¸»ó¶±¾ ëèæé                                       °ò³ò ïîæïç ïðïæïïôïë
                                éíæê éìæî èëæïï çèæïé
                                ïðêæïêôîî ïðèæïí           ïëêæïðôïì ïééæçôïí       °¿­¬ îçæïé
    ±²¾±¿®¼ ééæï
                                ïïíæîî ïîêæè ïîçæé        °¿½µ¿¹» íçæïí ìðæîî       °¿«­» ïïèæï
    Ñ²»ó­»ª»²¬»»² ïéìæî         ïíïæïî ïíîæîï ïíëæïè       ëëæïï
                                ïíèæí ïìçæîì ïëðæïîôïì                              ÐÜÚÌ îîæè
    ±²¹±·²¹ ïêæê
                                ïêêæïì ïêçæïôî ïéîæí      °¿¹»­ ïìæìôç ïéæî         °»±°´» îéæî íðæïôí
    ±°»² ïïæî                   ïéìæìôçôîí                 ìðæîð ìîæïì êêæïç
                                                                                     ííæïèôïç íìæïíôïè ìèæì
    ±°»®¿¬» ëîæè èìæïí                                     éíæïç ïðíæîì ïëçæï
                               ±°°±®¬«²·¬§ ïéçæí                                     ëçæë êîæïí êçæïî éîæîï
     çíæç ïðíæïð ïðèæïë                                    ïêèæë ïêçæîì ïéíæïéôîï
                                                                                     çïæïé çêæïé ïððæë
     ïïðæéôïíôîî ïïïæì         ±°°±­»¼ êçæîë ïìçæç         ïéëæî ïéèæéôçôîí
                                                                                     ïðîæïôîôêôéôè ïïêæïî
     ïîéæí ïîçæîï ïíîæé        ±°°±­·²¹ ïéæë              °¿·¼ ïíèæîðôîî ïëîæïîô     ïííæîï ïíçæï ïëíæîð
     ïëïæîí ïëîæî ïëíæîï                                   ïìôïé                     ïëëæïôëôê ïëèæîôìôëôêô
     ïëçæèôïí                  ±°¬·±²­ íîæíôé                                        îí ïêêæîð ïêçæêôïí
                                                          Ð¿³ êêæïð                  ïéíæïî ïéëæïé
    ±°»®¿¬»¼ çîæé ïðëæîð       Ñ®¿²¹» îïæïêôïé
     ïëçæïï                                               °¿²¼»³·½ éæïî             °»±°´»ù­ ïêçæïî
                               ±®¼»® îèæïè ëèæë èðæç
    ±°»®¿¬»­ ïîïæïì                                       °¿²»´ ëçæïè               °»®½»²¬ êðæîì êéæîì
                               ±®¹¿²·¦¿¬·±² ïëèæîí
                                                          °¿²­ êèæïì                 éðæïé ïððæè ïîíæîï
    ±°»®¿¬·²¹ çêæïë
                               ±®·»²¬¿¬·±² ïïðæì                                     ïîìæìôëôéôïë ïîçæïí
     ïïðæîí ïïìæê ïîïæï                                   Ð¿°»® ïíçæè ïìèæïë
                                ïîëæïê                                               ïêìæèôç
     ïîìæïí ïîëæïè ïîéæï
     ïíðæè ïêëæîð              ±®·¹·²¿´ êêæç              °¿®¿¹®¿°¸ ïîæïë îìæí      °»®½»²¬¿¹» êðæïçôîð
                                                           íêæïï ìïæïð éíæïí èêæì    ïïêæîë
    ±°»®¿¬·±² èêæï çìæîí       ÑÍØß íðæê ííæïîôïëôïê       ïðîæïêôîì ïïíæí ïîéæîì
     çëæîð ïîêæïì ïêðæïì        íìæì ëêæïð ëèæîë ïìëæïô                             °»®º»½¬ çêæïí
     ïêíæïé ïêëæïè              íôë                       °¿®¿¹®¿°¸­ ïîëæïï
                                                                                    °»®º»½¬´§ ïîæïð îçæé
    ±°»®¿¬·±²¿´ ïîïæîí         ±«¬´¿²¼·­¸ ïëéæé           °¿®¿´»¹¿´ ïéçæïë           ìîæí êðæïì éèæî ïíèæêô
                                                          °¿®¿³»¬»®­ éìæïë           ïç ïìèæïê ïëçæîë
    ±°»®¿¬·±²­ êíæî èïæç       ±«¬´·²» íëæîë
     ïïìæí ïîðæîí ïîìæïè                                  °¿®¼±² íïæç               °»®º±®³ ïìîæïí
                               ±«¬´·²»¼ éîæîì èêæé
     ïííæîë ïíéæîï ïêéæïï                                                            ïìíæïïôïè ïììæïð
                                çðæïì çëæïí ïðîæîë        °¿®»²¬­ ïíçæïð
     ïéíæç ïéêæêôé                                                                   ïêêæîì
                                ïëèæïê ïéîæí
    ±°»®¿¬±® ïîêæîì                                       °¿®µ ïìðæîï ïìïæçôïð      °»®º±®³¿²½» ïîïæîï
                               ±«¬°¿½»­ ïîîæîð             ïìîæç                     ïîîæïí ïîëæë ïíèæîì
    ±°·²» ïððæîí ïëéæè
                               ±«¬°»®º±®³»¼ ïîîæîë        Ð¿®®·­ ííæîì               ïêíæïç ïêëæê
    ±°·²·²¹ ïðéæïï ïìêæé
                               ±«¬°»®º±®³­ ïîëæè          °¿®¬ ìëæê ëçæïé éðæîï     °»®º±®³»¼ ïêíæîì
    ±°·²·±² îíæèôïîôîë                                     éëæïí éçæç èïæè èìæïì     ïêìæë
                               ±«¬®¿¹»±«­ ïëéæïî
     ìðæïê ìïæïïôïìôïè ìíæì                                ïðçæïç ïïðæì ïïïæïè
                                ïëèæïç                                              °»®º±®³·²¹ ïíìæîë
     ìêæïë ëðæîð ëîæîí éðæí                                ïíïæîë ïíèæîë ïìðæç       ïíèæç ïììæïç ïìéæîí
     éîæïê éíæîí éìæëôè éëæí   ±«¬­±«®½·²¹ íîæíôé          ïêïæîî ïêîæêôïî ïêëæîî    ïìèæïç
     éçæïôì çìæê ççæè ïðíæîí                               ïêéæîí
                               ±ª»®ó¬¸»ó®±¿¼ ïîðæè
     ïðìæîôíôïê ïðëæçôïèôîðô                                                        °»®·±¼ íïæîë ëéæé
     îì ïðêæêôç ïïðæïç         ±ª»®©¸»´³·²¹ ëïæé          °¿®¬·½·°¿¬» ïîëæïé
     ïïïæï ïïçæïôîì ïîðæîî
                                                                                    °»®³·­­·±² ïìïæïï
                               Ñ©»² îìæïëôïè              °¿®¬·»­ èæïé ïêëæè         ïìëæç
     ïîêæîï ïîçæîë ïíîæï
     ïìéæîë ïëéæé ïêðæïë       ±©²»¼ íïæîð èèæïí          °¿®¬­ ïêîæïð              °»®³·¬ êæîï
     ïêîæî ïêèæëôïì ïêçæïî      èçæïî çðæïç çèæî          °¿­­ ïéçæë
     ïéîæî                                                                          °»®³·¬¬»¼ éæïé
                                ïðíæïï
                                                          °¿­­»²¹»® êíæïè



                        ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                      èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 202 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ    îðî×²¼»¨æ °»®³·¬¬·²¹Š°®±ª·¼»
    °»®³·¬¬·²¹ ìîæî             ïëðæîí ïëìæïë ïëêæí       °®»º»® ìïæê                °®·ª·´»¹» ïîçæîð
                                ïëéæïé ïëèæîë ïëçæêôç
    °»®­±² ïïíæè                                          °®»° ïðéæîì                °®±¾´»³ èðæïï ïìçæïð
                                ïêìæïî ïêêæïí ïêçæïé
    °»®­±²¿´ éðæïé èìæïï        ïéïæê ïéêæïç              °®»°¿®¿¬·±² èîæé           °®±¾´»³­ ïïæë
     ïíêæç ïíéæîî ïììæîíôîì                                ïðéæî
                               °±·²¬­ ïííæïî                                         °®±½»¼«®¿´ ïëðæïð
     ïìéæïè ïëðæîî ïëëæïì
                                                          °®»°¿®»¼ îéæï               ïêèæïî
     ïëéæïë                    °±´·½·»­ ìîæé èëæïôîôëôê
                                çíæë çèæè ççæïìôîë        °®»°¿®»­ ìíæîï             Ð®±½»¼«®» éæïè ïîæïê
    °»®­°»½¬·ª» ïîïæîî
                                ïððæïì ïïîæïç ïïíæéôïì
     ïîéæïï ïëèæïï ïêíæïë
                                ïïêæêôïì ïéëæïð
                                                          °®»°¿®·²¹ ïçæîì îêæîí      °®±½»¼«®»­ ëêæîí èêæé
     ïêéæîí                                                                           çðæïì ïðîæîë ïëèæïê
                               °±´·½§ èëæïîôïéôïçôîïô     °®»­»²¬ èæïé êðæë
    °»®­°»½¬·ª»­ ëîæîë                                     ïïîæïë                    °®±½»­­ ïðéæîì ïïðæì
                                îîôîì èêæè èéæïî èçæîð
    Ð»¬»® èæîï ïìêæïð           çðæîôêôïë çîæç çíæîî      °®»­»²¬¿¬·±² ëçæïç         °®±¼«½» ïîæïé
                                çèæèôïîôïíôïêôîì ççæïé     êðæë
    °¸±¬±¹®¿°¸ ïïèæïè           ïððæïè ïðíæïôïð ïïðæçô                               °®±¼«½»¼ ïìæïç ïëæï
                                ïð ïïïæïð ïïîæïð          °®»­»²¬»¼ éïæîð èëæî        îêæì íêæïì êëæïï êéæïê
    °¸§­·½¿´´§ íëæé ïèðæç
                                ïíðæîî ïìðæîî ïëèæïíô      ïðçæîí ïíëæïï
                                                                                     °®±¼«½¬ îéæïí
    °¸§­·½¿´­ ëêæè              ïé                        °®»­»²¬·²¹ êðæïí
                                                                                     °®±º»­­·±²¿´ èêæï
    Ð·½µ»²­ íìæï               °±° ïêëæïð                 °®»­»²¬­ ïêðæïï             ïëïæîï ïëîæëôïïôîîôîí
    °·½¬«®» ïïèæïïôïí          °±®¬·±² êìæîì êçæïë                                    ïëíæïî ïëìæïîôïìôïêô
                                                          Ð®»­·¼»²¬ ìêæîî
                                ïðïæïí ïðìæïï ïëêæïî                                  îïôîë ïëëæé
    °·´·²¹ ïìèæîí
                                ïêîæé ïééæïï              °®»­·¼»²¬ñ±©²»®
                                                                                     °®±º·½·»²½§ ïððæç
    °·­¬±´ êæîï                                            ëëæïì
                               °±®¬·±²­ çêæê çéæé                                    °®±¹®¿³ ìéæïì
    °´¿½¿®¼·²¹ èçæï             ïííæí ïíêæì ïéïæïç        °®»­«°°±­·²¹ ïíëæë
                                                                                     °®±¹®¿³­ ëêæé
    °´¿½» çæç ïëæê êìæê        °±­·¬·±² ëíæïì êïæîí       °®»¬®·¿´ èæïï
     ïðïæí ïðèæî ïïíæé          ïððæïî ïïçæïë ïîðæïé                                 °®±¸·¾·¬ çìæîï çëæïç
                                                          °®»¬¬§ ïéæí îîæí îéæïî
     ïíêæï ïíçæïí               ïîéæïí ïíïæé ïíéæïï        ìíæîð ëðæïê êïæïë         °®±¸·¾·¬»¼ çèæï
    °´¿½»­ ïíçæïç               ïëïæêôïî ïéíæí ïéëæë       êêæïï êèæïôë èîæïë çðæé
                                                                                     °®±¸·¾·¬­ çêæïç
                               °±­­»­­ ïëçæé               ïíèæîì ïëíæîí ïêðæì
    °´¿·²¬·ºº éæí ïîæïç
                                                           ïêïæîôëôïè ïéëæí          °®±³±¬·²¹ èëæîë
     ëçæîî êðæïôïï êéæçôïîô    °±­­»­­·±² ïçæïé
     îïôîì êèæèôïï                                        °®»ª¿´»²¬ ïïìæîì           °®±²±«²½»¼ îéæç
                               °±­¬ ïïèæîî                 ïïëæìôïè ïïêæîï
    °´¿·²¬·ººù­ ïïæïë ïíæîë                                                          °®±°»® èëæîë ïïìæì
     îîæïð îéæîí ëçæîï         °±¬»²¬·¿´ ïííæïí           °®»ª»²¬ ïêéæïê              ïîðæîì ïíîæïð
     ïêìæïê                     ïëèæîï
                                                          °®»ª·±«­ íèæì êëæè         °®±°»®´§ ïîëæïë
    Ð´¿·²¬·ºº­ íéæë            °±¬»²¬·¿´´§ ìîæï ëçæî       êêæïì èéæîë çëæîí
                                ïîêæë ïêêæï                çèæïð
                                                                                     Ð®±°»®¬·»­ ìéæë ìèæî
    °´¿² ïëêæí
                               °±«²¼­ êíæïì èèæîï         °®»ª·±«­´§ ïðèæîë          °®±°»®¬§ éêæïïôïëôîì
    Ð´¿²¬ ïìèæïë                çïæïç ïðëæì                                           ééæíôïëôïç èìæèôïç
                                                           ïðçæîí ïïëæç ïíìæîï
                                                                                      ïîçæïê ïììæî
    °´¿­¬»®»¼ ïïèæïì           °®¿½¬·½» îìæîð ëçæè         ïêîæè
                                ïìîæîí                    °®·³¿®·´§ íïæîï ëïæîí      °®±°±­» èæé
    °´¿¬º±®³ ìçæë
                               °®¿½¬·½»­ íðæè ïëéæïð       ëîæè êðæïôíôé êîæí        °®±°®·»¬§ çèæîí
    °´»¿¼·²¹ íçæìôïé
                                ïêïæïî                    °®·³¿®§ ïíéæé ïëîæîï       °®±¬±½±´ çðæîî çéæë
    °´»²¬§ íéæîð ïïéæïí                                    ïëéæïè
                               °®»ó­«·¬ êèæç                                          ïëèæé
     ïíéæîî ïêçæí
                               °®»¼¿¬·²¹ ïîèæë            °®·²¬ ïðæîí ïïæè           °®±¬±½±´­ ëêæîí çêæîì
    °±·²¬ îîæìôïê íëæïé
     íêæè ëèæïç êðæîí êíæè     °®»¼»½»­­±® ëëæé           °®·±® ïîëæïè               °®±ª·¼» îëæïï îèæïé
     èìæîð ïïíæîí ïïêæê                                                               îçæîë ïïìæîï ïéïæîð
                               °®»¼±³·²¿²¬´§ ïîíæïê       °®·ª¿¬» íîæì èêæïè
     ïîêæïôç ïììæïì ïìëæê                                                             ïéçæí



                          ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                        èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 203 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ     îðí×²¼»¨æ °®±ª·¼»¼Š®»´¿¬»¼
    °®±ª·¼»¼ ïîæîë ïíæêôç       îìæïì ìïæí éïæîï èëæë     ®»½¿´´ íèæïð ëçæïç        ®»º»®»²½·²¹ ïçæè îïæç
     ïìæë ïèæî îðæïíôïì         ïðîæïë ïíðæêôïî ïêèæïç     êêæïíôïè ïïðæî ïïèæïê     ïðíæïè ïïèæïî
     íîæïê íêæîì ìïæïêôïç       ïéìæïì ïèðæïôîî            ïîèæïé ïîçæïé ïìïæèôïë
                                                                                    ®»º»®®»¼ ïíçæîð
     ìéæîï ëèæéôïï éîæîð                                   ïéëæïôîï ïéêæèôîï
                               ¯«·½µ ïêîæîí ïêíæîï
     èëæì ïêíæï ïéïæïî                                                              ®»º»®®·²¹ îïæê îëæïë
                                ïêìæïð                    ®»½¿´´»¼ çèæë
     ïéîæïë ïéíæïé ïéëæîî
                                                                                    ®»º·²»¼ ïíìæîî
     ïééæïê ïéèæêôïí           ¯«·»¬ ïðæïï                ®»½»·°¬ îîæïí
                                                                                    ®»º·²»³»²¬ ïðçæé
    °®±ª·¼·²¹ ëèæïî ïïíæê                                 ®»½»·ª» ïðæïëôîï îïæî
                                            Î                                       ®»º´»½¬­ ìíæë
    °®±ª·­·±²­ èèæîì                                      ®»½»·ª»¼ ïêæçôîïôîí
    °®«¼»²½» ïíéæîð
                                                           îíæíôîïôîí îìæë ëèæïí    ®»¹¿®¼ îêæîí ëïæïï
                               ®¿·­»­ éïæïí                ïéïæëôïé ïéèæîë           ïéêæîî
    Ð«¾´·½ éìæîî èðæïíôîð      ®¿² ìëæîî ìêæç             ®»½»²¬´§ îíæî îèæî        ®»¹·±²¿´ ïéðæïè
     èîæîð ïíîæîí ïíìæïé
                               ®¿²¹» ïðìæîì ïðëæí          ïíðæïî
    °«¾´·½´§ éêæê                                                                   ®»¹«´¿® çìæïí
                                ïîìæê ïîèæïî ïëêæîð       ®»½·¬» ëéæîì èïæîî
    °«´´ íèæï ìðæë èëæïç                                                            ®»¹«´¿®´§ ëïæí
                               ®¿¬» ïìæïï ïëæëôïê         ®»½±¹²·¬·±² îíæîð
     ïïçæïí                                                                         ®»¹«´¿¬» êîæïîôïì
                               ®¿¬»­ ïëæì                  ìéæïôç ïðéæïç
                                                                                     êíæïïôïíôïé éðæîë
    °«´´»¼ íèæîë ïîïæêôè
                               ®¿¬·²¹ èèæïçôîð ïðìæîì     ®»½±¹²·¦» ïìæí ïçæê        èîæïê çéæè
     ïëêæï
                                                           íéæïë ëçæîë êðæî êêæí
    °«® îéæîï                  Î¿§ ïéðæïé                  ïðêæí ïéîæïí
                                                                                    ®»¹«´¿¬»¼ ìçæï ëðæîî
                                                                                     ëïæïôëôïí èíæîð ïïìæîíô
    °«®°±­» ïêæí ïëðæîïô       Î¿§³±²¼ ïéèæé              ®»½±¹²·¦»¼ íéæïç           îë ïîîæî
     îî                        ®»¿¼ éæîïôîíôîì èæïôë       ìèæïê ïðèæè ïëéæè
                                                                                    ®»¹«´¿¬·±² íðæïî çïæí
    °«®°±­»­ éæïëôïé            çæîë ïîæé îîæïì îíæïë     ®»½±¹²·¦·²¹ ëçæï           çëæïðôîì çêæèôïè
     ïêæîë ìéæç ïìèæïé          ìïæïí ìëæçôïîôïé êëæí                                ïíéæïð ïëðæïéôîë
                                éìæïé ééæêôçôïïôîì        ®»½±´´»½¬·±² íëæîî
    °«®­«¿²¬ éæèôïï ïîæïë       èëæêôèôïîôïê èêæì èèæì     íêæîë ììæïî ïìïæïí       ®»¹«´¿¬·±²­ íìæîï
     ìðæîí                      çðæëôèôçôïð çîæîï çíæîì                              ëðæïìôîí ëïæïì ëëæï
                                                          ®»½±²­¬®«½¬·±²
                                çèæç ïðïæîî ïðíæîðôîî                                êîæëôçôïïôïèôîë éìæîïô
    °«¬ èæïê ïéæïï ìçæïî                                   ïêðæîí
                                ïðçæîì ïïéæîî ïïèæî                                  îí éëæïí éçæïðôïíôîì
     èîæïî èçæïç ïðìæîî
                                ïîçæïì ïíçæèôîì ïìðæî     ®»½±²­¬®«½¬·±²·­¬­         èðæëôîï èïæî èìæï èêæêô
     ïðéæë
                                ïéëæîì ïéêæïê ïéèæîî       ìêæí                      çôïïôîð çðæïíôïêôîë
                                                                                     çîæïôïì çíæïê çëæïè
                               ®»¿¼·²¹ îíæï îçæê          ®»½±®¼ êæîë èæïê êëæí
                Ï                                                                    çêæíôê çéæèôïïôîë ççæî
                                êêæîï éëæï éèæîì çëæï      ïîéæîðôîí ïîèæí ïìðæéô
                                                                                     ïðîæìôïè ïðíæîôìôëôé
                                ïïðæî ïìðæè ïìïæîì         ïì ïêçæîï ïéçæë
    ¯«¿´·º·»¼ ïîëæïê ïëíæç                                                           ïðèæïè ïïîæë ïîìæïð
                                ïìèæîì ïìçæï              ®»½®»¿¬·±²¿´ ïíçæïð        ïîçæîí ïíðæîôîï ïíïæîð
    ¯«¿´·¬§ ïððæïí                                                                   ïíîæîë ïííæì ïíìæïè
                               ®»¿¼§ îêæïé                ®»¼ ïïèæïî
    ¯«»­¬·±² èæç çæïëôïçô                                                            ïíëæîï ïíêæíôèôïëôîï
                               ®»¿´ ìèæí ïêîæîí           ®»¼»º·²» ïíðæïê            ïíéæìôïìôïë ïëëæí
     îð ííæç ìðæê ìéæïèôîë
     ëðæé êìæïí êëæî éîæçôïï   ®»¿­±² ëéæïé êíæîì                                    ïëéæïí ïëèæïôïëôïè
                                                          ®»º»®»²½» ïéæïî ìíæïìô     ïêîæë
     éëæïê éêæïç éèæïèôïç       êìæí ééæîî èíæïð           ïèôîí êïæïç éëæïî
     èéæçôîï çîæïï çëæê         ïðíæïç ïïíæï ïïëæè         èîæïî çèæïè ïðìæîð       ®»¹«´¿¬±®­ êïæïê éìæç
     ïððæêôïè ïðîæïìôîð         ïîîæé ïîçæïî ïíëæïî        ïðêæïì ïíîæïçôîî
     ïðíæêôç ïïîæïê ïïëæïð      ïìðæïê ïììæè ïìêæîí                                 ®»¹«´¿¬±®§ íîæî éïæïï
                                                           ïííæïí ïêïæïè ïêîæêôîï
     ïïçæïê ïîðæïé ïîéæïî                                                            éìæê çïæîí çëæéôïì
                               ®»¿­±²¿¾´» ïïíæéôïìô        ïêíæé ïéðæë
     ïîèæè ïîçæîî ïíðæïé                                                             ïïïæîì ïïîæí ïïíæïè
                                ïé ïïìæì ïîðæîë ïîêæïë    ®»º»®»²½»¼ îïæï îëæï       ïïëæïé ïëðæïð ïëïæéôïí
     ïíïæì ïíëæïð ïìïæê
                                ïîéæê ïíéæîì ïëëæïí        ëèæí èîæê ïïèæè ïêìæïç    ïëèæïï ïëçæïì ïêèæïî
     ïéðæé ïéëæêôïî
                                ïëéæé
    ¯«»­¬·±²·²¹ ìêæïî                                     ®»º»®»²½»­ îêæïð          ®»´¿¬»¼ îçæç éðæï éçæïè
                               ®»¿­±²­ ïððæîî ïëèæç        çëæïï ïêïæïðôîï           ïïìæî ïîðæîí
    ¯«»­¬·±²­ çæêôïìôîî



                         ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                       èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 204 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ          îðì×²¼»¨æ ®»´¿¬»­Š®«²
    ®»´¿¬»­ êîæë ïîïæîì         îðôîë ïêçæîì ïéðæïìô     ®»­°±²¼ ïîðæïé ïéëæé       Î·²½±²ó­¬·´´©»´´ çæïî
     ïîçæé ïêïæïí               ïêôîí ïéïæïôìôïí ïéîæì
                                                         ®»­°±²¼»¼ èíæì             ®·²¹­ ììæïè èëæïè
                                ïéìæîí ïéçæîð
    ®»´¿¬·²¹ çìæîí çëæîð
                                                         ®»­°±²­» çæîïôîì íèæë      ®·­µ­ ëêæï
                               ®»°±®¬»¼ ïìðæïè
    ®»´¿¬·ª»­ ïèðæîôïðôïï                                 ëéæïë éèæîï çëæîí
                                                                                    ®±¿¼ çæïïôïî éèæïð èìæè
                               ®»°±®¬»® çæîì îîæïï        ïðçæîî ïíìæîï ïëèæïî
    ®»´»ª¿²½» ìêæê                                                                   ïíëæîîôîë ïìçæîð
                                êëæî                      ïéïæíôé ïéëæïîôîî
                                                                                     ïêðæîë
    ®»´»ª¿²¬ ìêæïë éìæïð
                               ®»°±®¬­ îíæîî îèæîð       ®»­°±²­»­ ïêçæïë
     èëæïð çèæí ïïêæï                                                               Î±¾·²­±² ìëæîî ìêæç
                                îçæïé íéæîï ìíæï ììæïï    ïéïæî ïéêæïé
     ïîïæîð ïíëæïé ïìèæê                                                             éìæéôîð ééæïê éèæïð
                                éîæîï ïìðæïðôïï
     ïéíæë                                               ®»­°±²­·¾·´·¬·»­ îéæïë      èçæè çîæè çíæèôïé
                               ®»°®»­»²¬ çæí ïìæì         ïéíæïï                     ïðëæîîôîë ïïïæïì
    ®»´·»¼ ìíæîí êïæïë
                                ïèæîï                                                ïïîæîí ïïéæîî ïîìæïê
                                                         ®»­°±²­·¾·´·¬§ íïæí
    ®»´·»ª»¼ ïíéæïî                                                                  ïîêæïì ïîéæîôíôïéôîë
                               ®»°®»­»²¬¿¬·±² îðæï        ïìïæïê ïëîæîï
                                                                                     ïîèæêôç ïîçæíôïì ïíðæîô
    ®»´±½¿¬» ìèæë               ïïéæïê
                                                         ®»­°±²­·¾´» ïíéæç           îí ïíìæïì ïíèæè ïìðæê
    ®»´§ çéæïï                 ®»°®»­»²¬¿¬·ª» ïêéæèô      ïéíæïí                     ïìïæîôîð ïìîæïîôîë
                                ïî                                                   ïìíæé ïììæïè ïìéæîí
    ®»³¿·²¼»® êêæîð éíæèô                                ®»­°±²­·ª»²»­­ èæç          ïìèæé ïëðæê ïëïæîð
     ïï èéæï ïîíæîí            ®»°®»­»²¬»¼ íïæë                                      ïëéæïì ïëçæêôïî ïêïæïï
                                                         ®»­¬¿¬» çæïì
                                ëðæîð éîæí ïíîæïï
    ®»³¿·²·²¹ ïìíæïï                                                                 ïêéæê ïêèæè
                                                         ®»­¬®·½¬»¼ ïëëæï
                               ®»¯«»­¬ èæï ïéëæîí                                   Î±¾·²­±²ù­ ééæê ïðëæï
    ®»³¿®µ¿¾´§ éðæîí
                                                         ®»­«´¬ ïêíæïê               ïïèæîôïë ïîèæì ïíçæïëô
                               ®»¯«»­¬»¼ êëæì ïéïæîì
    ®»³»³¾»® îçæë íëæïìô                                                             ïéôîì ïéêæïï
                                                         ®»­«´¬­ éìæì
     îð íêæîí íèæêôïè êìæí     ®»¯«·®» ïïîæîì ïîìæïî
     ïïèæéôïïôïé ïíçæî          ïëïæîî ïëíæïï ïëìæîî     ®»­«³» ìêæïé               Î±¾·²­±²òù ïëéæïï
     ïëëæïé ïêëæîì ïéêæîôì      ïëèæë ïëçæïíôîð ïêìæë
                                                         ®»­«³»¼ êìæîë ïðïæïì       ®±´»­ ïéíæïë
    ®»³±¬»´§ éæïï              ®»¯«·®»¼ îèæïè ïðèæïë      ïðìæïî ïëêæïí ïééæïî      ®±´´ ëêæí ïîïæîì
                                ïïðæé ïïîæïî ïïëæïê
    ®»²¼»® îîæîìôîë îíæéô       ïîíæîë ïîìæè ïíðæé
                                                         ®»¬¿·²»¼ ïëæé íìæïç        ®±±³ èæîð
     ïé                                                   ëçæè êëæïêôïé êêæì
                                ïìïæç ïìîæï ïëîæî
                                                          êèæïê ïîïæç               Î±«¹¸´§ ïëêæîì
    ®»²¬»¼ ïðíæïï               ïëìæïè ïëëæï ïëçæéôïë
                                                         ®»¬¿·²»® ïìæîì ïêæïë       ÎÍÞ éæè
    ®»°¸®¿­» çæïë              ®»¯«·®»³»²¬ çêæïè
                                ïðèæîî ïïíæè ïëïæîí      ®»¬¿·²·²¹ ïíðæîôîí         Î«¼»² èæîï ïïæïí
    ®»°±®¬ çæé ïèæî îíæïçô
     îë îìæèôç îêæí îèæïêôîì   ®»¯«·®»³»²¬­ îçæïîô       ®»¬»²¬·±²­ íîæïç           ®«´» îëæîí îêæí ìðæîì
     îçæîôèôïè íïæïî íéæéô      ïê çìæîí çëæîð ïïïæïéô                               éìæïí èîæí çïæïï çíæïî
                                îîôîí ïïîæîî ïïíæì       ®»¬«®² ïðæïí                çèæïì ïíïæç ïíêæïð
     ïîôïé íèæî íçæïôïíôïëô
     ïê ìðæïîôïëôîî ìîæîïô      ïëîæî ïêïæîî             ®»ª·»© ïêæé ïéæì îíæé       ïéïæï ïéìæîí
     îî ìíæïôëôè ììæïìôïê                                 íêæïêôïçôîì ìïæïë ìëæëô
                               ®»¯«·®»­ îçæîð èçæï                                  ®«´»¾±±µ èðæïìôîð
     ìëæéôïðôïîôïè ìêæï                                   ê èìæîì èëæì ïëðæïé        èîæïðôîð ïíîæîì ïíìæïé
     êëæïî êêæîï éïæïêôîí      ®»¯«·®·²¹ çìæîî çëæïç
     éîæìôéôïðôîì éíæíôìôèô     ïïïæçôïë ïêíæîë ïêëæïè   ®»ª·»©»¼ îíæê íéæïí        ®«´»­ éæïè ïðæê ïîæïê
                                                          ìîæïíôïè ìíæïðôîì ììæëô    êíæèôïêôîï êçæîîôîì
     ïï éìæïí èðæïê èîæç
                               ®»¯«·­·¬» ëíæí             ïðôîï èðæïèôïç èîæïð
     èìæîë çèæé ïðîæïð                                                               éðæîï éïæé éìæè éêæè
                                                          èìæîë ïïèæïð ïêçæîí
     ïðíæîì ïðìæïì ïðêæìôïî    ®»­»®ª» ìïæïé                                         èðæîì èïæïë èéæì çéæïì
                                                          ïéðæïð                     çèæïç ïðëæïë ïîïæïê
     ïðéæëôèôïîôïì ïðèæïï
                               ®»­»®ª»¼ èæëôïð                                       ïîíæç ïîêæîí ïíðæïç
     ïîðæîï ïîîæê ïîêæïï                                 ®»ª·­·±²­ ïêçæïï
     ïîçæè ïíðæîë ïíïæïôïì     ®»­·¼» ïèðæí                                          ïíîæîôì ïííæïèôîí
     ïíçæïçôîï ïìïæîì                                    Î·½µ ííæîì íìæëôîë          ïíìæïð ïíëæç ïìëæé
     ïëðæìôïï ïëëæîì ïëéæìô
                               ®»­·¼»²½» ïíèæïï                                      ïêçæç ïéîæîë ïéëæìôïè
                                ïììæîï
                                                         ®·¼·½«´±«­ ïïëæïç
     ê ïëçæî ïêïæïðôïç
                                                         ®·¼·½«´±«­´§ ïîîæïç        ®«² íïæîð ïïçæí
     ïêîæé ïêëæïê ïêèæêôïíô    ®»­°»½¬·ª» ïïæè



                      ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                    èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 205 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ       îðë×²¼»¨æ ®«²²·²¹ŠÍ³·¬¸
    ®«²²·²¹ ïîîæïð ïîçæî       Í½¸²»·¼»® ïîîæîì          ­»®ª·½»­ éæê íïæïç          ïëæîôïîôîðôîî ïêæïí
                                                          íîæîï ìêæîð ìéæè ëëæïëô    ïéæïê îðæïé îïæïî
                               Í½¸²»·¼»®ù­ ïîìæîð
                                                          ïèôîë ëêæë                 îîæïé îíæïî îìæïî îêæë
               Í
                               Í½·»²½» ëìæïç                                         îéæîð îèæî íîæïï íëæí
                                                         ­»¬ íðæç ççæé ïðíæîí
                                                                                     íêæîë íèæïë íçæîôîð
    ­¿º» èëæîë çëæîð ïîîæç     ­½±°» ïîêæîë ïîéæîî        ïîêæè
                                                                                     ìðæîî ìïæïôîî ìîæïê
     ïëçæìôïð ïêïæïî ïêíæïï     ïìéæìôêôéôèôïë ïìèæï
                                                         ­»¬­ êïæç éìæïë             ìíæïê ìëæïïôïç ìéæïï
    ­¿º»® ïêêæîì               ­½±®» ïîîæçôïç ïêéæîî                                 ëìæïôìôèôîí ëëæïê êðæîë
                                                         ­¸¿®» ïïæïôì îðæë îéæïé     êïæë êîæîí êëæïð éëæçô
    ­¿º»¬§ íðæïî íïæïç         Í½±¬ êæïê                                             îì éêæîð éèæïé èðæîôéô
                                                         ­¸¿®»¼ îëæè
     íîæîï íìæîï ìêæîð         Í½±¬¬ íìæé                                            ïðôïë èïæïë èíæíôçôîï
     ëðæïìôîí ëïæïì ëëæïôïìô                             ­¸¿®·²¹ ïïæïî ïîæîð         èìæîî èëæïè èéæîî çðæî
     îì ëéæíôïí êïæíôêôïð      ­½®»»² ëëæïî ïìçæî                                    çîæîí çìæïè ïðïæîí
                                                         ­¸»»¬ ïééæîð
     êîæïï êèæê éìæîïôîí       ­½®±´´ ïêìæîí                                         ïðîæïí ïðìæìôê ïïïæïð
     éëæïí éçæïíôîì èðæïíô                               Í¸»´¬±² ííæîð               ïïíæîôîí ïïêæí ïïéæïðô
     îðôîï èîæîð èìæï èëæïê    ­½®±´´ó¼±©² èèæîí                                     îîôîìôîë ïîíæë ïíïæïëô
                                                         ­¸·®¬ ïììæë
     èêæêôïïôïç çðæïí çïæë                                                           îì ïíîæîî ïííæï ïíèæéô
                               ­½®±´´»¼ ïðèæè
     çîæïì çíæïê çìæîíôîì                                ­¸±®¬ êìæîî ïðïæïï          ïì ïìðæï ïìïæïì ïìíæç
     çëæïèôîï çêæí çéæèôîë     ­»¿®½¸ ïêíæîï              ïëêæïð ïééæíôç             ïììæïë ïìêæïïôïí
     ççæî ïðîæìôïè ïðèæïè                                                            ïìèæîï ïìçæí ïëðæîôïî
                               ­»½±²¼¿®§ ïëîæîð          ­¸±®¬´§ ïéæí
     ïïîæë ïïèæïìôîï ïîìæïð                                                          ïëïæîë ïëëæîíôîë
     ïîëæïíôîî ïîêæí ïîçæîí    ­»½¬·±² éëæïï èéæîì       ­¸±© êæîë ïðæïì ïïæïï       ïëêæïêôîí ïêíæì ïêìæïí
     ïíðæîï ïíîæîíôîë           èèæì çìæïêôïéôïç ïðëæè    ïíæïëôïçôîì ïèæïê ïçæí     ïêêæïð ïêéæî ïêçæîï
     ïííæíôîí ïíìæïéôïè                                   íçæîíôîë çìæîë ïïéæîð      ïéðæçôîî ïéïæçôïï
                               ­»½«®» îïæî                ïîíæîî ïêîæîí
     ïíëæîð ïíêæîôéôïìôîï                                                            ïéîæïì ïéìæï ïéêæïí
     ïíéæìôïë ïëðæîë ïëëæí     ­»»µ êëæïè                ­¸±©·²¹ ïïæïì èçæîï         ïéèæïïôîð ïéçæê
     ïëéæïíôîë ïëèæïë
                               ­»»­ ëçæì                  ïêîæîë                    ­·¬ èïæîë
     ïëçæëôïï ïêîæë ïêíæí
     ïêçæç                     ­»´´ ééæîð ïëîæïìôïé      ­¸±©² ïíîæïè ïêêæîî        ­·¬«¿¬·±² éðæç ïîïæïî
    ­¿´¿®·»¼ ïíèæîðôîí         ­»´´·²¹ éèæïî             ­¸±©­ ïçæïî ïêíæîí         ­·¬«¿¬·±²­ èêæîì çëæç
    ­¿´» ééæïé èìæîð           ­»²¼ îîæïí îêæïë          ­·¼» íîæîð ííæïé íçæïî      ïíéæîðôîî ïêéæïç
                                ïéçæïè                    ëçæè ïìíæîë ïêéæîì        ­·¦» éïæí éçæé ïíîæë
    ­¿´»­ ïëîæîë ïëìæïð
                               ­»²¼­ ïéçæïì              ­·¹² éæîïôîíôîì èæïôë       ïëéæïê ïêìæîî ïêêæîí
    ­¿´»­³¿² ïëîæïð
                                                          ìðæïìôîí ìëæîî ìêæç       ­·¦»­ èïæè
     ïëíæïêôîì ïëìæê           ­»²­» îëæé ëêæí            ïðêæï ïîðæé ïîîæïî
    ­¿´»­³»² ïëíæîï            ­»²¬»²½» ïîëæïî            ïêðæïïôïè                 ­µ·´´ íðæç

    ­¿´»­°»®­±² ïëëæïç         ­»°¿®¿¬» îïæí ííæè        ­·¹²¿¬«®» ìðæïç            ­µ·°°»¼ ïêêæïè

    ­¿²¼©·½¸ ïíêæêôîð          ­»°¿®¿¬»´§ çêæïç          ­·¹²»¼ ìðæïï ïéïæïì        ­´±© ïìæïé
     ïíéæïé                     ïíïæïë ïìéæïí                                       ­´±©»® ìðæï
                                                         ­·¹²­ ïïçæì ïîïæîì
    ­¿¬·­º¿½¬±®§ ïìîæë         ­»°¿®¿¬·±² ïîçæïî                                    ­³¿´´ ïíìæï
                                                         ­·³·´¿® èêæïë çéæïíôïë
    Í¿ª¿²²¿¸ ïèðæí             Í»°¬»³¾»® ïîæêôé ïèæï      ïððæê ïïìæîî ïïëæî        ­³¿´´»® ëïæïç ëêæïè
                                îêæïë                     ïîëæïìôîî ïìëæï ïëíæïì     êçæîí çèæïç ïïëæï
    ­½¿´» ïîðæïì                                          ïêçæè
                               Í»°¬±² ïéîæïî                                         ïîíæïë ïíïæïè
    ­½»²¿®·± éêæîë ïëìæí                                 ­·³°´§ îèæïì ïéèæí
                               ­»®·»­ îðæïî                                         Í³·¬¸ ìèæéôçôïîôïì
    ­½»²¿®·±­ êéæïë                                      ­·³«´¬¿²»±«­´§ íëæïí        ìçæïðôïè ëðæìôïï ëïæïï
     ïëíæîë                    ­»®ª» íðæé                                            ëîæîôïðôïè ëíæì ëéæïïô
                                                         ­·²¹´» êæïé ììæè ïêéæïï     ïçôîð ïðèæîð ïðçæïôïî
    ­½¸»¼«´» ïîæïèôîì          ­»®ª·½» ëïæê ëëæîî
     ïíæë ïìæïï ïëæë ïéæï                                ­·® êæïìôîí èæí ïðæçôïì     ïïðæï ïïïæë ïïîæîì
                                ééæïè ïëîæïìôïé
                                                          ïïæïðôïêôïè ïîæç ïíæèô     ïïìæïðôîð ïïêæïè ïïéæï
    ­½¸»¼«´·²¹ îèæïé           ­»®ª·½»¼ ëêæï              ïíôîì ïìæéôïðôïìôîð        ïïçæïîôïêôîï ïîðæîôïð



                       ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                     èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 206 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ        îðê×²¼»¨æ ÍÓÍŠ­«®°®·­»
     ïëíæç ïëçæîð ïêîæïïôïê    ïéæîï îèæë ìíæïïôïíôïè     ïëïæïì ïëéæç ïëèæîí      ­¬«½µ ïðéæîí
     ïéêæïë                    ìéæîì éëæîî éèæê èçæì      ïëçæí ïêðæïî ïêïæïî
                                                                                   ­¬«ºº ìèæë éèæïí ïëìæî
                               çëæïð çêæéôïç çèæîî
    ÍÓÍ ïîïæé ïêîæîï                                     ­¬¿²¼­ ïðçæîí ïíçæîï       ïêíæïì
                               ïðèæí ïïéæí ïëíæï
     ïêíæíôîî ïêìæè ïêëæî
                               ïéíæïð ïéêæè              ­¬¿®¬ ïïæïì éíæîë éìæïê   ­«¾½¸¿°¬»® éêæè çìæîð
     ïêêæîë
                                                                                    çêæïð
                              ­°»½·º·½­ çîæîð ïêîæïì     ­¬¿®¬·²¹ ïîëæïî ïëðæîí
    Í±º·¿²±­ íéæé
                                                                                   ­«¾¶»½¬ ííæïë ìëæïê
                              ­°»»¼ ïïæïî ïíæïé          ­¬¿¬» êæïì ìéæïì êïæïï
    ­±´»´§ ëëæïç                                                                    êîæì éðæíôîð éìæïðôîð
                               ïîïæîë ïêïæë               éðæîë éïæïî èïæïí
                                                                                    éçæçôïîôîí èðæï èíæîë
    ­±´·¼·º§ íêæïê                                        ïðéæîð ïðçæë ïîíæç
                              ­°»»¼·²¹ ïîîæïð                                       çêæïé ïïïæïê ïïêæîì
                                                          ïíîæíôïë ïìéæïë
    ­±´± ëçæïç                 ïîèæïèôîï ïíðæîì                                     ïîïæîð ïîíæè ïîêæë
                               ïêíæïí ïèðæïé             ­¬¿¬»ù­ ïíìæïð             ïíêæîð ïíçæïî ïìèæê
    ­±´ª» ïêçæïëôïè                                                                 ïëîæé ïëçæïî ïêéæîë
                              ­°»´´»¼ êæïé               ­¬¿¬»ó¾¿­»¼ êîæé
    ­±°¸·­¬·½¿¬»¼ ïïéæïè                                                           ­«¾¶»½¬·ª·¬§ ìçæê
     ïëíæïíôïë                ­°»²¼ éïæîî ïêèæïê         ­¬¿¬»¼ èðæïé               ïëíæîî
    ­±®» ïðéæïè               ­°»²¬ íéæïè ïíèæïð         ­¬¿¬»³»²¬ èçæîð           Í«¾°¿®¬ ïïïæïè
                               ïììæîð                     ïðîæîï ïïíæïî ïîðæïê
    ­±®¬ íéæïï êéæîë ïðëæïí                                                        ­«¾­»¯«»²¬ îîæïê
                                                          ïêïæïé
     ïîîæïï ïêìæïð ïêëæì      Í°·ª¿ èæîí
                                                                                    ïîèæïç
                                                         ­¬¿¬»­ êíæéôïê èîæïì
    ­±®¬­ êïæîð               ­°´·¬ éðæîí
                                                          ïëìæîî                   Í«¾©¿§ ïíêæé
    ­±«²¼ ìëæîôí êéæîî        ­°±µ»² ëçæîð ïéêæîë
                                                         ­¬»»®·²¹ ëéæîì            ­«ºº·½» êæîî
    ­±«²¼­ ïïæïð èçæïï        ­°®»¿¼­¸»»¬ ïèæïì
                                                         Í¬»ª» ííæïí íìæîìôîë      ­«ºº·½·»²¬ ïêèæîï
     ïëêæîí ïéçæïð             îìæîîôîì îëæîí ïééæîð
                                                         Í¬»©¿®¬ ïëëæïè            ­«¹¿® ïëêæê
    ­±«®½» ëçæï ïêíæîí        Í°®·²¬»® èçæë
                                                         Í¬»©¿®¬ù­ ìëæïé           ­«¹¹»­¬ ïïçæïé ïìéæïð
    ­±«®½»­ ëèæïï             ­°«² íïæîí
                                                                                    ïëéæïî
                                                         ­¬·½µ ïðéæïé
    Í±«¬¸ ïèðæëôïï            ­¬¿ºº ïíæî ïéæïï ïçæï
                                                                                   ­«¹¹»­¬»¼ ëéæïé
                               îðæîôé íçæïì ìíæîð        ­¬·°«´¿¬·±² ïðëæë          ïîîæîï
    Í±«¬¸»®² îèæîí
                              ­¬¿¹» ïîíæïç               ­¬±²»­ ççæï
    ­°¿½» ïïçæîï ïêïæïí                                                            ­«¹¹»­¬·²¹ ïïêæïï
     ïêîæìôïðôïè              Í¬¿´ª»§ íéæìôë             ­¬±° îéæïé ìëæîî ìêæçô     ïêïæîí
                                                          ïí ïðêæï ïïçæí ïîðæé
    ­°»¿µ ìíæïç ìçæîë         ­¬¿²¼ ïïíæïî                                         ­«¹¹»­¬­ ïêéæë
                                                          ïîïæîì ïíéæë ïìëæïè
     ëçæïíôïé èéæïï çîæîð
                              ­¬¿²¼¿´±²» ëêæì             ïêðæïðôïè                ­«·¬¿¾´» íéæïé ïîëæê
     çíæïç çèæîî ïïîæïð
     ïëïæïî ïëêæîë ïêíæïë     ­¬¿²¼¿®¼ ïìæïí îçæïç       ­¬±°°»¼ êíæîì             ­«·¬­ êçæïë
     ïéðæë ïéíæï               ìçæì ëîæïïôïìôïç ëíæëô
                                                         ­¬±°°·²¹ ïðêæï ïîðæé      ­«³³¿®·¦» ïêêæïç
                               çôïêôîð ëêæïîôîð ççæè
    ­°»¿µ·²¹ íîæî éëæîî                                   ïêðæïè ïêïæì
                               ïðèæîí ïðçæïôïí ïïïæîì                              ­«² ïëêæîì ïêéæé
     èíæîï çëæïïôîì çèæïï
                               ïïîæïç ïïíæì ïïìæîôïë     ­¬±°­ ïíêæêôïç ïíéæïê
     ïððæïî ïîðæï ïìëæîì                                                           ­«°»®ª·­±® ïìïæïî
                               ïïëæêôïìôïëôîî ïïêæìôéô
     ïêïæï                                               ­¬±®¿¹» ìèæë
                               çôîí ïïçæí ïîðæîî                                   ­«°»®ª·­±®­ ïéêæïî
    ­°»¿µ­ ïîêæïï ïíïæïì       ïîëæìôîë ïîêæïê ïîéæê     ­¬®¿·¹¸¬ ïìèæë
                               ïíéæîë ïëçæïì ïêðæí
                                                                                   ­«°°´»³»²¬ íèæì
    ­°»½·¿´ ëéæî               ïêïæîë ïêêæí ïêéæïè       ­¬®¿¬»¹§ ïëçæì
                                                                                   ­«°°±®¬ ïìæïî îíæîì
    ­°»½·º·½ îçæç êíæí        ­¬¿²¼¿®¼ó¬§°» ïïëæîï       Í¬®¿¬¬±² íìæé
                                                                                   ­«°°±­»¼ ïïëæîí
     èîæïï ïðèæïì ïïðæéôïí
                              ­¬¿²¼¿®¼­ êïæç èìæê        ­¬®»»¬ ïïçæïì
     ïïïæëôîí ïïîæî ïïéæê                                                          ­«®º¿½» ïðéæî
     ïíéæïç ïìéæîð ïëíæì       çíæï çëæïîôïí ïïíæïèô     ­¬®·²¹»²¬ çìæîî çëæïç
     ïêðæîî ïéðæë ïéïæîì       ïç ïïëæî ïîîæîî ïíïæîï                              ­«®°®·­» ìçæïë ëéæïì
                               ïììæîë ïìëæë ïìêæìôéô     ­¬®±²¹»® éçæïé             ïîçæïè ïíèæîí
    ­°»½·º·½¿´´§ ïíæïî         ïé ïìéæïïôïî ïëðæïé



                      ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                    èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 207 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ   îðé×²¼»¨æ ­©¿°Š¬®¿½¬±®ó¬®¿·´»®
    ­©¿° ïïæî                  ïëìæí ïéëæïç             ¬»­¬·²¹ ìéæè ëëæïéôîð      ïïîæïì ïîéæîî ïíïæïí
                                                         ëêæé ëèæîì çêæïì          ïíìæîì ïíëæê ïíéæç
    ­©±®² íêæïì               ÌÛÝØÒ×Ý×ßÒ ïðïæé
                                                                                   ïíèæïð ïíçæìôïî ïìïæïç
                               ïðìæé ïééæë              Ì»¨¿­ ííæîï êçæïðôïìô
    ­§³¾±´ ìéæí                                                                    ïìîæîì ïììæïìôîð
                                                         ïê éðæîë éïæïì
                              ¬»½¸²±´±¹§ ìèæîï                                     ïìëæêôïê ïêçæïé ïéðæêô
    ­§­¬»³ ïíæïé ìèæéôçô
                                                        ¬¸·²¹ îéæïï ììæè çðæè      ïî ïéïæìôé ïéèæïíôïëô
     ïîôïì ìçæïðôïè ëðæìôïî   ¬»´´·²¹ ïééæîì                                       ïè ïèðæîí
                                                         ïðéæïôïí ïïëæïè ïíçæï
     ëïæïï ëîæîôïïôïè ëíæì
                              ¬»´´­ çíæîï                ïêêæîï
     ëéæïïôîðôîï ïðèæîð                                                           ¬·³»­ îèæïç íëæí ëèæîí
     ïðçæïôïî ïïïæê ïïîæîë    ¬»² íðæïôí êîæïê êìæïç    ¬¸·²¹­ îíæîí íïæîí         ëçæê êéæí êçæì éðæïð
     ïïìæïðôîð ïïêæïç ïïéæï    êéæîì êèæïð ïðïæîî        íèæîî ìîæïï ìíæïíôïë      éìæïð éçæîî èìæïðôïíô
     ïïçæïíôïéôîï ïîðæîôïð     ïëëæîì ïëéæí ïêïæç        ëîæîì êïæïì êîæê êíæë     ïë ïîïæîð ïíìæîí
     ïîïæé ïîíæîî ïëíæç        ïêëæë                     éðæïê éïæïíôîì èïæïî      ïíëæïê ïìèæê ïìçæê
     ïëçæîð ïêîæïïôïê ïêíæí                              èêæïë çìæéôè ïðêæê        ïéíæë
     ïéêæïë
                              ¬»²ó³·²«¬» êìæè            ïíðæç ïëïæç ïêêæïèôïç
                                                                                  ¬·®»¼ ïëéæîôí
                              ¬»²¼ ïéæîì íðæïë ëèæïð     ïêèæïç ïéðæì ïéîæï
    Í§­¬»³ù­ ïïðæï
                               êíæê êèæè éïæì            ïéçæîî                   ¬±¼¿§ êæîð éæïð èæîî
                                                                                   ïðæé ïïæîï ïîæïî ïíæéô
                              Ì»²²»­­»» ííæîî íìæíô     ¬¸·²µ­ ïïèæîð ïêïæîì
                Ì                                                                  ïí ïéæïð ïèæîì ïçæîì
                               çôîì íèæé
                                                        ¬¸±«¹¸¬ ïðçæë ïííæïç       îðæê îêæîí íðæî íïæîôíô
    Ìó×óÜóß êðæïê             ¬»®³ ëíæè ëçæïé ççæì       ïíèæë ïëëæïè ïéëæïé       ìôê ëëæì ëèæïê èïæîë
                               ïðèæîí ïîïæïë ïìéæïí                                èîæé ïðêæîë ïðéæî
    ¬¿¾´» êèæïï                                         ¬¸±«¹¸¬­ ìêæì éîæï         ïðçæîí ïêêæïê ïêèæîíô
                               ïìèæî
                                                         çîæí
    ¬¿µ»­ íèæïè ïêëæî                                                              îì ïéêæîë ïéèæïí
                              ¬»®³·²±´±¹§ ìîæì          ¬¸±«­¿²¼­ ìçæîï            ïèðæîí
    ¬¿´µ ïðæê íïæïè ëíæîë      çïæîï çîæïð ïìéæïç
     éêæîî èìæîí ïðêæîï        ïëìæïç                   Ì¸®¿­¸»® ïéðæîð           ¬±¼¿§ù­ ïîæì ïéæïî
     ïðèæïí ïêíæë ïêêæïê                                 ïéíæíôìôèôîë ïéìæî        ïçæî
                              ¬»®³­ ïìêæïí               ïéëæïìôïëôîìôîë ïéêæì
    ¬¿´µ»¼ ïðîæç ïëèæïí                                                           ¬±´¼ îêæïí íèæë ïéèæïï
                              ¬»­¬ çêæïéôîð çéæí         ïéèæîí
     ïêêæïé ïêèæîíôîì ïéïæë    ïëèæé ïêîæïí                                       ¬±±´ ïïìæîì ïêíæîí
                                                        Ì¸®¿­¸»®ù­ ïéðæîë
    ¬¿´µ·²¹ íðæîî íîæïí       ¬»­¬»¼ ëêæïì               ïéíæïê ïéèæîð            ¬±° ïìæïð ïèæïí ïçæïï
     íêæí éïæîíôîì éèæìôè                                                          îèæïð íéæì íèæïð ìïæî
     çðæîì çïæïð çìæïë        ¬»­¬·º·»¼ íëæïî êéæïôèô   ¬¸®»»ó°¿¹» ïìæïè           ìíæïç ìêæïç êíæê éðæé
     ïðíæïé ïðéæì ïîìæîë       ïïôîï êçæî ïðïæîë                                   èïæîí èîæïè èèæì èçæïé
                                                        ¬¸®»»ó§»¿® ïîèæïì
     ïìêæí ïêîæíôì ïêèæïé      ïðçæïðôïïôïì ïïìæïê                                 çðæë ïðìæíôïè ïîïæì
     ïéîæêôè                   ïìîæîë ïìíæìôïé ïìëæïé   ¬¸®»­¸±´¼ ïëíæîî           ïíçæî ïëèæîî ïêìæîíôîë
                               ïìçæïíôïé ïéìæîï
    ¬¿­µ ïíïæïç                                         ¬¸®±©·²¹ çèæîë ïéðæîï     ¬±°·½ ïïçæîë ïêîæî
                               ïéëæîë ïéêæë
                                                         ïéïæí ïéçæêôé
    ¬¿«¹¸¬ ïîðæïî             ¬»­¬·º·»­ ïêëæïê                                    ¬±¬¿´ ïéæïì ïíïæê
                                                        ¬¸«³¾ ïðéæïè               ïêîæïè ïêéæîí
    ¬¿¨· ïëìæîï               ¬»­¬·º§ êçæïèôîð
                                                        ¬·½µ»¬ ïðëæç              ¬±¬¿´´§ êìæï çïæç çíæí
    ¬¿¨·½¿¾ ìçæç              ¬»­¬·º§·²¹ ïðîæí
                                                        ¬·½µ»¬­ ïíðæîì             ïðéæîî ïíëæïð ïëëæïé
    ¬¿¨·½¿¾­ ìçæïî            ¬»­¬·³±²§ îîæîì îëæîì
                                                        Ì×Üß êðæêôïê              ¬±«½¸»¼ ïêèæî
    ÌÝÛ îëæïì                  îçæîë íîæïê íìæïç
                               íêæïë ìðæïè ìïæïç ìêæï   ¬·³» ïðæîî ïíæê ïëæíôìô   ¬±©² ïìïæì
    ¬»¿½¸ ìéæïéôîð ïïëæï       êëæçôïì êêæîí êéæîí       êôèôïï ïêæîð ïéæîî
     ïïèæîï ïîðæî                                                                 ¬®¿½µ íèæîî ïîíæî
                               êèæïë èðæîí çèæïð         ïèæéôïï ïçæîí îðæï
    ¬»¿³ ìîæë                  ïðíæïêôïè ïðêæì ïïðæïð    îîæíôì îíæïîôîð îêæîð    ¬®¿½¬±® ïíêæïè
                               ïïêæîî ïîèæîì ïíðæïð      íéæïè íèæïè ìçæè ëìæïí
    ¬»½¸²·½¿´ ïëïæê                                                               ¬®¿½¬±®ó¬®¿·´»® êèæïçô
                               ïìïæè ïìîæîðôîî ïìëæî     ëëæç ëéæé êðæîí êìæç
                                                                                   îï êçæíôïç èìæé ïïêæîôè
    ¬»½¸²·½¿´´§ ïèæê íðæïè     ïëðæëôïï ïêèæéôïí         éïæîî éíæîï éèæê èìæïè
                                                                                   ïîéæìôëôé ïíðæè ïíëæîïô
     ëéæëôê éðæïî éïæç èîæê    ïêçæí ïéëæîî ïéêæîï       çðæè çìæïð çéæïð
                                                                                   îì ïíêæïé ïíéæïê
     èéæí ïîçæîð ïìèæîð        ïéèæç                     ïðëæïê ïðéæïèôîí



                        ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                      èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 208 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ îðè×²¼»¨æ ¬®¿½¬±®ó¬®¿·´»®­Šª»¸·½´»­
    ¬®¿½¬±®ó¬®¿·´»®­ éïæî      ¬®«» çæîï ìçæï êîæí         îî ïðîæê ïïðæí ïîêæîí      ìêæîï éìæïì éèæïç
     éêæîôì ïïëæîí ïïêæë        çìæïç ïïìæç ïëçæïç         ïíîæî ïíçæëôê ïìíæç        ïðïæïé ïðìæïì ïéìæïì
     ïîíæïï ïíéæë                                          ïêêæîð ïêçæêôé ïéëæè       ïééæïë ïèðæîíôîë
                               ¬®«³°­ ïëïæï
    ¬®¿¼» êïæïéôîð                                        «²¼»®­¬¿²¼­ ïìðæë          ª¿²­ èçæë ïîìæïë ïéíæç
                               ¬®«¬¸ ëïæïé
    ¬®¿ºº·½ ïðëæè ïïçæïè                                  «²¼»®­¬±±¼ çæîð            ª¿®·»­ ïëêæïè
                               ÌÍÍ íïæîôïíôïìôïéôïç
     ïîîæïï ïîèæêôè ïêðæîì                                 îçæïï éîæïî ïìîæîí
                                íîæï ìêæïç ìéæíôë ìèæî                               ª¿®§ êíæé èïæïî
     ïêïæï ïêíæïí                                          ïéîæîë
                                ëëæïé
                                                                                     ª¿®§·²¹ èïæé
    ¬®¿·´»® èìæè ïíêæïèôïç                                «²·º±®³ ïììæê ïêðæí
                               Ì«»­¼¿§ ïîæé
                                                           ïêïæê                     ª¿­¬ ïîìæïç
    ¬®¿·² ïïìæïð
                               ¬«®²»¼ êìæîî ïðïæïð
                                                          «²·º±®³´§ ïêïæí            ª»¸·½´» ìèæìôîì ëðæïð
    ¬®¿·²»® ìèæéôèôçôïí         ïðëæïê ïëêæç ïéïæïí
                                                                                      ëïæèôïï ëîæç ëíæîï
     ïéêæïë                     ïééæè                     «²·´¿¬»®¿´´§ ëíæè éîæî
                                                                                      ëêæïì êïæíôê êèæïé
    ¬®¿·²·²¹ ìéæîî ìèæïðôïê    ¬§°» îéæïî éðæç éêæîë      «²·¯«»²»­­»­ êíæîð          êçæíôîí éðæîð éïæì éìæç
     ìçæì ëðæî ëìæîë ëëæêôïð    éçæî ïïçæîìôîë ïîîæïð                                 éëæïë éêæïé ééæï éçæîô
                                                          «²·ª»®­·¬§ ëìæíôëôêôïðô
     ëèæîôêôéôèôïïôïî ïðèæïì    ïìðæïè ïëíæí ïêïæî                                    ëôê èðæîôëôîë èïæïïôïéô
                                                           ïî
     ïïðæéôïí ïïïæëôïéôîî                                                             îð èîæîôîë èíæïîôïíôïê
                               ¬§°»­ íðæç ïïìæïí
     ïïîæíôîî ïïíæìôê                                     «²®»¿­±²¿¾´» ïíïæïç         èìæë èëæïîôîî èèæïèôïçô
     ïïìæîîôîì ïîëæïè          ¬§°·½¿´ éìæïï ïíèæîë        ïêîæîð                     îð èçæïîôîð çïæïôêôïíô
     ïëïæîí ïëîæîôîì ïëíæëô                                                           ïéôïçôîîôîë çîæé çíæçô
     è ïëçæïíôîð ïêîæïê
                               ¬§°·½¿´´§ éæîë ïíæï        «²­¿º» ïîîæïçôîë            ïí çìæïï çêæïê çèæïçô
                                îêæîì éìæïì ïððæïëôîí      ïêéæîï
                                                                                      îð ïðíæïï ïðìæîïôîîô
    ¬®¿²­½®·°¬ èæê îîæïð        ïïëæïê ïêëæç
                                                          «²­¿¬·­º¿½¬±®§ ïìðæïì       îíôîìôîë ïðëæïôïîôïì
    ¬®¿²­°±®¬ éêæïïôïëôîí                                  ïìîæê                      ïðèæïë ïïðæïìôîí
     ééæî                                 Ë                                           ïïïæìôïë ïïíæç ïïìæê
                                                          «²«­«¿´ ïïðæë               ïïëæï ïïçæïì ïîïæîôïç
    ¬®¿²­°±®¬¿¬·±² íïæïôëô                                                            ïîíæïë ïîìæïí ïîëæïç
     èôïëôïç íîæïíôîïôîë       ËóÌËÎÒ ïïêæê               «°¼¿¬» ïëæí îêæï
                                                                                      ïîêæëôïëôïéôîì ïîéæîð
     ìêæîðôîî ìéæê ìèæïé       ËóÌËÎÒÍ ïïëæîì             «°¼¿¬»¼ ïçæîð êëæïí         ïîèæîôîð ïîçæîï
     ëëæïìôîì ëèæïì êðæîî                                  ïéçæìôïé
                               Ë¸ó¸«¸ ïðíæî                                           ïíïæïèôîï ïíîæêôïïôîð
     éëæïë èðæïíôîð èîæîð
                                                          «°¼¿¬·²¹ ïçæîí              ïííæè ïíìæìôéôïê ïíëæç
     ïíîæïðôîì ïíìæïé          «³¾®·¼¹» çîæê ïêïæïê                                   ïíéæïðôîï ïíçæîï
     ïíèæîë                                               ËÐÍ ïîîæîì ïëíæïçôîì        ïìðæïðôïìôïëôîïôîì
                               «²½±³³±² ìçæî               ïëìæëôïî
    ¬®¿²­°±®¬»¼ ééæïê                                                                 ïìïæïðôïê ïìîæì ïììæîì
                                ïïìæîë
                                                          «°­¬¿¬» ïèðæïï              ïëðæêôïêôïç ïëïæîïôîì
    ¬®¿²­°±®¬»®­ êíæïè         «²¼»®¹± ïëíæïî                                         ïëîæí ïëéæïëôïê ïëçæèô
     ïíìæî                                                «¬·´·¦»¼ ìçæï ëîæî          ïïôïê ïêðæéôïç ïêïæéôè
                               «²¼»®´§·²¹ ïèæîð
    ¬®¿²­°±®¬·²¹ èèæîë                                                                ïêîæïôïë ïêèæè ïêçæïí
                                êèæïî ïïçæé ïëîæê
                                                                      Ê               ïéêæé
    ¬®¿²­°±­»¼ ïîîæë            ïêëæîë
                                                                                     ª»¸·½´»­ ìçæîôì ëðæïîô
    ¬®¿ª»´·²¹ ïîðæê            «²¼»®­¬¿²¼ çæéôïíôïé
                                                          Ê¿¹«»´§ ïïèæïç              ïíôïéôîë ëïæëôïîôïçôîì
                                ïðæç ïêæí îêæïî îèæê
    ¬®»¿¬ çìæì                                                                        ëîæé êîæïîôïì êíæïì
                                ìèæç êèæîë éïæîï éîæèô    ª¿´·¼ ïîéæîë ïîèæíôì
                                                                                      éðæïïôïî éïæïôê éêæëôïï
    ¬®»²¼·²¹ ïêëæê              ïðôïï éçæïî èìæê èçæïð
                                ïðëæè ïïðæîð ïîðæçôïð
                                                          ª¿² êèæîî éêæïì ééæïë       èïæé èíæîðôîë èìæí
    ¬®·¿´ èæïð ïëæç ïðêæîî                                 éèæçôîë éçæîôíôïì èðæîì    èêæîôéôïîôîð èèæíôéôèô
                                ïîçæí ïíéæîð ïìïæïôîð
                                                           èîæïôîì èíæïî èìæîï        ïïôïì èçæïè çðæïìôïç
    ¬®·½µ´» îíæîí               ïììæï ïìëæïï ïëëæïð
                                                           èçæéôç ïïèæïëôîî ïííæé     çîæïë çìæê çêæì çèæî
                                ïëéæïè ïêèæï ïêçæïðô
    ¬®«½µ ïêêæè                                            ïíìæïì ïíëæêôé ïìíæîì      ïðîæïç ïðëæïç ïðèæïé
                                ïìôïêôïç ïéíæí ïéêæïðô
                                                           ïììæî ïìëæç ïìêæîï         ïðçæïçôîï ïïðæèôïë
    ¬®«½µ·²¹ íîæìôé ìèæïôïè     ïíôïìôïè
                                                           ïëîæèôïîôïë ïêêæê          ïïíæë ïïìæíôîî ïïêæîì
     êðæêôïé êïæîôîë êîæíôçô   «²¼»®­¬¿²¼·²¹ ïíæîôì                                   ïîðæìôîì ïîïæïëôïé
     ïèôîïôîë èïæê ïïéæïîô      ïëæïí ìïæïê ìîæîë ìíæí
                                                          Ê¿²·²¹»² êæïê éæîôîð        ïîíæíôêôéôïðôïìôïêôïéô
     ïë ïîîæïì ïëïæï ïëéæç                                 çæî íèæî íçæïôïç ìðæïì
                                ìêæé êíæí èïæïôë èìæïéô                               îíôîì ïîìæïéôîð ïíîæïé



                       ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                     èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
Case 4:19-cv-00139-RSB-CLR Document 127 Filed 10/29/20 Page 209 of 209

   Ó×ÝØßÛÔ ÝßÍÌÔÛóÚÑÍÌÛÎ ª­ Ý×ÒÌßÍ ÝÑÎÐò ÒÑò î
   ìæïçóÝÊóïíç ÎÍÞ ó ÔßÒÛ ÊßÒ×ÒÙÛÒ        îðç×²¼»¨æ ª»²¼±®ŠÆ±±³
     ïííæë ïíêæïë ïëðæèôç      êëæïí ïéèæì ïéçæïî        Ç»»²¼ ííæïí íìæîë
     ïëíæîî ïëèæïê ïêíæîë
                              ©»·¹¸ ïðëæï                §»­¬»®¼¿§ ïìæëôê ïðéæê
     ïêìæë ïêèæïð ïéêæï
                              ©»·¹¸¬ èíæïç èèæïçôîðô     §·»´¼ ïðëæîë
    ª»²¼±® ëçæì ïíëæê
                               îï ïðìæîí ïêìæîî
                                                         §·»´¼·²¹ ïêðæïè ïêïæì
    ª»²¼±®­ éèæïï
                              ©¸»»´¸±«­» ìëæïë
                                                         §±«²¹»® íèæîð
    ª»®¾¿´´§ çæîî              çíæîí
    ª»®­·±² ïçæîï êëæïï       ©¸·½¸»ª»® ìïæê
                                                                   Æ
    ª»®­·±²­ ïëèæî            ©·¼»´§ ìèæïë
    ª»®­«­ éæë êêæîí          ©·¼»­°®»¿¼ ìèæîðôîï        Æ±±³ éæïï çæïê éíæî
     ïîíæïè ïééæïè
                              ©·²¼±© ïîèæïì
    ª»¬¬·²¹ ïêæîì
                              ©±®¼ ëèæîî ëçæïî
    ª·¼»± êìæîì ïðïæèôïí
                              ©±®¼ó±ºó³±«¬¸ ëçæïï
     ïðìæèôïï ïëêæïî ïééæêô
     ïï                       ©±®µ ïëæî ïêæïð ïèæïïô
                               îï ïçæç îéæïî íðæïîôïíô
    ª·¼»±½±®¼»® êìæîï
                               îíôîì íïæé íîæç íëæïð
     ïðïæç ïëêæè ïééæé
                               ëðæîï êèæè ïíëæî
    Ê×Ò ïðìæîî                 ïìêæîð
    ª·±´¿¬» ïîïæîë            ©±®µ»¼ îéæí îçæé
                               ëìæïë ëéæé êëæîí êêæìô
    ª·±´¿¬»¼ ïíðæï
                               ïì ïìïæí ïìèæîð ïëîæè
    ª·±´¿¬»­ ïïçæé ïêéæïé
                              ©±®µ·²¹ íïæî ëèæïë
    ª·±´¿¬·±² ïîèæêôïè
                              ©±®µ­ ïïðæïð
     ïíðæîí
                              ©±®µ­¸»»¬ ïçæè
    ª·±´¿¬·±²­ êïæïí
     ïðêæïï ïîéæïêôïèôïçôîð   ©®¿°°»¼ ïíèæí
     ïîèæçôïêôîïôîî
                              ©®»½µ ïíëæé ïìëæïê
    ª·­·¬ ïíçæç                ïìêæïì
    ª·­·¬»¼ ïíçæé             ©®·¬» îçæïè
    ª±´«²¬¿®·´§ çêæïè         ©®·¬¬»² îíæîë îèæïì
                               íïæïí íéæîð ììæïê
                               ïððæïè
                É
                              ©®±²¹ ïîæì èíæé
    ©¿·¬ îèæè                  ïïðæïíôïç ïëëæîî

    ©¿²¬»¼ éèæïì ïìïæïð       ©®±¬» ççæïé
     ïéìæïë
    ©¿®»¸±«­» ïíêæï                      Ç

    ©¿®»¸±«­»®­ êîæê
                              §ù¿´´ îêæïì îçæîí ëèæîð
    ©¿¬½¸ ïëêæê
                              ÇóÛóÛóÒóÜ ííæïí
    ©¿§­ ëçæç çìæí ïîëæîì
                              §»¿® ïëêæïêôïè
    ©»¿®·²¹ ïììæë
                              §»¿®­ íïæîë íèæîð
    ©»»µ ïîæì ïíæîî ïçæîî      ìçæîë ëðæë ëéæïê êîæïê
                               êçæê ïïéæçôïí ïêëæë


                         ÝÑßÍÌßÔ ÝÑËÎÌ ÎÛÐÑÎÌ×ÒÙ ú Ê×ÜÛÑ ÍÛÎÊ×ÝÛÍ
                                       èððóéçïóïïðð        ©©©ò½±¿­¬¿´½±«®¬ò½±³
